Exhibit 10.4
 
Back to Contents

--------------------------------------------------------------------------------

 
LEASE DATED AS OF FEBRUARY 29, 2000
BY AND BETWEEN
THE RECTOR, CHRUCH-WARDENS AND VESTRYMEN
OF TRINITY CHURCH IN THE CITY OF NEW YORK, AS LANDLORD
 
AND
 
COMET SYSTEMS, INC., AS TENANT
 

--------------------------------------------------------------------------------

 
143-45 Varick Street
New York, New York
 

--------------------------------------------------------------------------------

 
Parish of Trinity Church in the City of New York
Real Estate Department
74 Trinity Place
New York, New York 10006-2088
 
 
i

--------------------------------------------------------------------------------

 
Back to Contents
 
TABLE OF CONTENTS
 
ARTICLE ONE
TERM;RENT;FREE RENT
    (1 )            
ARTICLE TWO
USE
    (3 )            
ARTICLE THREE
REPAIRS;NOISE;AND VIBRATION
    (3 )            
ARTICLE FOUR
ALTERATIONS AND FIXTURES
    (4 )            
ARTICLE FIVE
COMPLIANCE WITH GOVERNMENTAL RULES AND REGULATIONS
    (6 )            
ARTICLE SIX
RULES AND REGULATIONS
    (7 )            
ARTICLE SEVEN
PLATE GLASS
    (7 )            
ARTICLE EIGHT
CARE OF SIDEWALKS
    (7 )            
ARTICLE NINE
LANDLORD’S ACCESS TO THE PREMISES
    (8 )            
ARTICLE TEN
ELECTRIC CURRENT, LIVE STEAM
    (8 )            
ARTICLE ELEVEN
CONDEMNATION AND DEMOLITION
    (10 )            
ARTICLE TWELVE
MECHANIC’S LIENS
    (11 )            
ARTICLE THIRTEEN
SUBORDINATION
    (11 )            
 ARTICLE FOURTEEN
CERTIFICATE OF OCCUPANCY
    (12 )            
 ARTICLE FIFTEEN
INTENTIONALLY OMITTED
    (12 )            
 ARTICLE SIXTEEN
FIRE AND OTHER CASUALTY
    (13 )            
ARTICLE SEVENTEEN
CHANGE IN USE OF PREMISES, SUBLETTING AND ASSIGNMENT
    (14 )            
ARTICLE EIGHTEEN
WAIVER AND SURRENDER; REMEDIES CUMULATIVE
    (18 )

 
 
ii

--------------------------------------------------------------------------------

 
Back to Contents
 
ARTICLE NINETEEN
NO REPRESENTATIONS AS TO PREMISES, CERTIFICATE OF OCCUPANCY AND USE
    (19 )            
ARTICLE TWENTY
LIMITATION OF LANDLORD’S LIABILITY
    (19 )            
ARTICLE TWENTY-ONE
INDEMNITY BY TENANT
    (21 )            
ARTICLE TWENTY-TWO
NOTICES
    (21 )            
ARTICLE TWENTY-THREE
INSOLVENCY
    (22 )            
ARTICLE TWENTY-FOUR
REMEDIES OF THE LANDLORD ON DEFAULT IN PERFORMANCE BY THE TENANT
    (23 )            
ARTICLE TWENTY-FIVE
DEFAULT
    (23 )            
ARTICLE TWENTY-SIX
REMEDIES AND DAMAGES
    (25 )            
ARTICLE TWENTY-SEVEN
SURRENDER AT EXPIRATION
    (26 )            
ARTICLE TWENTY-EIGHT
QUIET ENJOYMENT
    (27 )            
ARTICLE TWENTY-NINE
SECURITY DEPOSIT
    (27 )            
ARTICLE THIRTY
REAL ESTATE TAX AND CPI ESCALATION
    (29 )            
ARTICLE THIRTY-ONE
SERVICES
    (32 )            
ARTICLE THIRTY-TWO
INSURANCE
    (33 )            
ARTICLE THIRTY-THREE
INTENTIONALLY OMITTED
    (34 )            
ARTICLE THIRTY-FOUR
WORK TO BE DONE BY LANDLORD
    (34 )            
ARTICLE THIRTY-FIVE
CONSENT TO JURISDICTION
    (34 )            
ARTICLE THIRTY-SIX
TENANT LIABILITY
    (34 )

 
 
iii

--------------------------------------------------------------------------------

 
Back to Contents
 
ARTICLE THIRTY-SEVEN
ADJACENT EXCAVATION-SHORING
    (35 )            
ARTICLE THIRTY-EIGHT
FAILURE TO GIVE POSSESSION
    (35 )            
ARTICLE THIRTY-NINE
BROKER
    (35 )            
ARTICLE FORTY
RENT RESTRICTIONS
    (36 )            
ARTICLE FORTY-ONE
CERTIFICATES BY TENANT
    (36 )            
ARTICLE FORTY-TWO
RESTRICTIONS ON TENANT’S USE
    (36 )            
ARTICLE FORTY-THREE
HAZARDOUS MATERIALS
    (37 )            
ARTICLE FORTY-FOUR
MISCELLANEOUS
    (37 )            
ARTICLE FORTY-FIVE
CONSTRUCTION OF OFFICE IMPROVEMENTS
    (37 )            
ARTICLE FORTY-SIX
EXISTING LEASE
    (39 )

 
 
iv

--------------------------------------------------------------------------------

 
Back to Contents
 
SCHEDULES AND EXHIBITS
 
SCHEDULE A –
RULES AND REGULATIONS

 
EXHIBIT A –
FLOOR PLANS

 
     A-1 –
FIRST FLOOR

 
     A-2 –
SECOND FLOOR

 
EXHIBIT B –
CERTIFICATE OF OCCUPANCY

 
EXHIBIT C –
WORK LETTER

 
 
v

--------------------------------------------------------------------------------

 
 
THIS LEASE made this 29th day of February, 2000 between THE RECTOR
CHURCH–WARDENS AND VESTRYMEN OF TRINITY CHURCH IN THE CITY OF NEW YORK, a
religious corporation (hereafter referred to as “the Landlord”), having its
offices at 74 Trinity Place, Borough of Manhattan, City, County and State of New
York, and COMET SYSTEMS, INC. (hereafter referred to as “the Tenant”), a New
York corporation, having an address at 143 Varick Street, New York, New York.
 
WITNESSETH
 
That the Landlord hereby lets and leases to the Tenant, and the Tenant hereby
takes and hires from the Landlord, the following described space: a portion of
the first and the entire second floor (such space is hereafter referred to as
“the premises” and shown as the cross-hatched area on Exhibits “A-1 and A-2”
annexed hereto) in the building known by street number as No. 143-45 Varick
Street, in the Borough of Manhattan, City, County and State of New York
(hereafter referred to as “the building”), with the privilege to the Tenant of
using (subject to such rules and regulations as the Landlord shall from time to
time prescribe) the necessary entrances and appurtenances to the premises,
reserving to the Landlord all other portions of the building not herein
specifically demised. This letting is upon the following covenants and
conditions, each and every one of which the Tenant and the Landlord covenant and
agree to keep and perform.
 
ARTICLE ONE
TERM; RENT; FREE RENT
 
(a)
The term shall commence at noon, Standard Time, on the date set forth above (the
“Commencement Date”), and shall expire at noon, Standard Time, on the last day
of the month in which the seventh anniversary of the Commencement Date occurs
(or until such term shall sooner cease and expire or be terminated as
hereinafter provided) (the “Expiration Date”), at an annual rent (the “fixed
rent”) of:

 

 
(i.)
During the period commencing on the Commencement Date and ending on three months
and fifteen days after the Commencement Date, the annual rent shall be Three
Hundred Thirty Seven Thousand Two Hundred Sixty and 00/100 Dollars
($337,260.00), payable in equal monthly installments of Twenty Eight Thousand
One Hundred Five and 00/100 Dollars ($28,105.00).
       
(ii.)
During the period commencing three months and sixteen days after the
Commencement Date and ending on the day immediately preceding the first
anniversary of the Commencement Date, the annual rent shall be Six Hundred
Eighty Three Thousand Seven Hundred Sixty and 00/100 Dollars ($683,760.00)
payable in equal monthly installments of Fifty Six Thousand Nine Hundred Eighty
and 00/100 Dollars ($56,980.00).
       
(iii.)
During the period commencing on the first anniversary of the Commencement Date
and ending on the day immediately preceding the second anniversary of the
Commencement Date, the annual rent shall be Seven Hundred Eight Thousand One
Hundred Eighty and 00/100 Dollars ($59,015.00).
       
(iv.)
During the period commencing on the second anniversary of the Commencement Date
and ending on the day immediately preceding the fourth anniversary of the
Commencement Date, the annual rent shall be Seven Hundred Fifty Seven Thousand
Twenty and 00/100 Dollars ($757,020.00), payable in equal monthly installments
of Sixty Three Thousand Eighty Five and 00/100 Dollars ($63,085.00);
       
(v.)
During the period commencing on the fourth anniversary of the Commencement Date
and ending on the day immediately preceding the fifth anniversary of the
Commencement Date, the annual rent shall be Seven Hundred Eighty One Thousand
Four Hundred Forty and 00/100 Dollars ($781,440.00), payable in equal monthly
installments of Sixty Five Thousand One Hundred Twenty and 00/100 Dollars
($65,120.00); and
       
(vi.)
During the period commencing on the fifth anniversary of the Commencement Date
and ending on the Expiration Date, the annual rent shall be Eight Hundred Five
Thousand Eight Hundred Sixty and 00/100 ($805,860.00), payable in equal monthly
installments of Sixty Seven Thousand One Hundred Fifty Five and 00/100 Dollars
($67,155.00).

 
 
1

--------------------------------------------------------------------------------

 
Back to Contents
 
(b)
Fixed rent shall be payable in advance on the first day of each month during the
term of this lease at the offices of the Landlord or at such other place as the
Landlord may designate. The Tenant shall pay the fixed rent without demand
therefore and without any set-off, deduction, abatement or offset whatsoever. If
the Commencement Date occurs on a day other than the first day of a calendar
month, the fixed rent for such calendar month shall be pro-rated based on the
number of days in the month. All rent payments shall be paid in lawful money of
the United States of America, which shall be legal tender in payment of any
debts and dues, public and private, at the time of payment by good and
sufficient check subject to collection and drawn on a New York City bank or
trust company which is a member of the New York Clearinghouse Association.

 
(c)
All Sums and charges other than fixed rent rude and payable by the tenant
pursuant to this lease, including, without limitation, charges for electricity
(as defined in Article TEN), escalation charges (as defined in Article THIRTY)
and late charges assessed pursuant to this lease are called “additional rent”.
All regularly recurring items of additional rent, including, without limitation,
escalation charges which are payable on a monthly basis pursuant to the
provisions of Article THIRTY, shall be due and payable together with the fixed
rent on the first day of each month during the term of this lease. All other
items of additional rent shall be paid to the landlord within ten days after
delivery of a notice or demand therefore, unless otherwise set forth herein.
Fixed rent and additional rent are collectively referred to herein as “rent”.
The failure of the Tenant to make any payment of additional rent shall entitle
the Landlord to exercise all of the rights and remedies provided herein for the
non-payment of fixed rent.

 
(d)
If at the Commencement Date, the Tenant is in default in the payment of rent to
the landlord pursuant to the terms of any other or any prior lease with the
Landlord, or with a predecessor in interest of the Landlord, The Landlord may,
at its option and without notice thereof to the Tenant, add the amount of such
arrears to any monthly installments of rent due under this lease and the same
shall be payable to the Landlord as additional rent.

 
(e)
If any installment of rent shall not be paid within seven (7) days following the
date on which the same shall be due and payable pursuant to this lease then, in
addition to, and without waiving or releasing any other rights and remedies of
the Landlord, the tenant shall pay to the Landlord a late charge of one (1%)
percent per month computed (on the basis of a 30-day month) from the date on
which each such installment became due and payable to the date of payment of the
installment on the amount of each such installment or installments, as
liquidated damages for the Tenant’s failure to make prompt payment, and the same
may be collected on demand.

 
(f)
In the event any checked issued by the Tenant is dishonored for any reason, the
Tenant shall submit a replacement check within three (3) days following notice
from the landlord that the check was dishonored. Tenant’s failure to submit a
replacement check within such time period shall constitute an event of default
under this lease.

 
(g)
Notwithstanding the foregoing, provided no Event of Default shall have occurred,
which Event of Default results in the commencement of a non payment or holdover
summary proceeding in which the Landlord prevails, the Tenant shall be relieved
of the obligations to pay the monthly installment of fixed rent as follows.

 

  (i)
for the two month period commencing on the first day of the twelfth month after
the commencement Date and ending on the last day of the thirteenth month after
the Commencement Date; and




  (ii)
for the one-month period commencing on the first day of the twenty-fifth month
after the commencement Date, and

 
 
2

--------------------------------------------------------------------------------

 
Back to Contents
 

  (iii)
for the one month period commencing on the first day of the twenty-eighth month
after the Commencement Date, and




  (iv)
for the one month period commencing on the first day of the thirty-first month
after the Commencement Date, and




  (v)
for the one month period commencing on the first day of the thirty seventh month
after the commencement, and




  (vi)
 the Tenant shall receive an abatement in fixed rent in the amount of $
26,812.50 during the forty third month of the tern of this lease.



The Tenant shall during such abatement period pay all other amounts due under
this lease, including but not limited to any additional rent payable pursuant to
Article THIRTY of this lease and any service charges for electric current or
water, if applicable. Upon the occurrence of an Event of Default, which as
aforesaid, results in the commencement of a non payment or holdover summary
proceeding in which the Landlord prevails, the fixed rent at the monthly rate
set forth in this lease shall be payable during the period in which the Tenant
would otherwise be entitled to the use of the premises free of fixed rent. Any
such rent payment shall be paid within five days after the demand therefore and
shall constitute addition rent under this lease.

 
ARTICLE TWO
USE
 
(a)
The Tenant shall use the premises only for general and executive offices, and
computer programming in connection with the Tenant’s software development
business and, subject to the Certificate of Occupancy for the building and
compliance by the Tenant with all applicable laws, rules and regulations, the
following uses, provided they are incidental and ancillary to the use of
premises by the Tenant as offices: (i) panty and lunchroom use for the reheating
(but not cooking ) and consumption of food and beverages, including the sale of
food and beverages by vending machines, (ii) installation and operation of
electronic date word processing , reproducing equipment, telecopier, telex, and
similar type equipment, each of the foregoing ancillary uses being exclusively
for the use of Tenant’s employees, staff, and business visitors, and not for the
general public.



(b)
If any portion of the premises consists of basement space, such portion shall be
used only for storage purposes.

 
ARTICLE THREE
REPAIRS; NOISE AND VIBRATION
 
(a)
The Tenant shall take good care of the premises and the fixtures, appurtenances,
equipment and facilities therein and shall make, as and when needed, all repairs
to be equal in quality to the original work provided that the Tenant shall not
be obligated for structural or exterior repairs to the building or for repairs
to the systems and facilities of the building, other than fixtures,
appurtenances, equipments and facilities in the premises, except where
structural or exterior repairs or repairs to such systems and facilities are
made necessary by reason of one or more of the occurrences described below in
clauses (i) through (iv) of this Article THREE (a). All repairs for which the
Tenant is responsible pursuant to this Article shall be made by a contractor
reasonably approved by the Landlord. Should the Tenant fail to repair promptly
after notice from the Landlord any condition in or about the premise or the
fixtures, appurtenances, equipment and facilities there in which is of such a
nature that its neglect would result n damage or danger to the building, it’s
fixtures, appurtenances, facilities, and equipment, or to its occupants (of
which Landlords’ judgment shall be conclusive) or, in the case of repairs of any
other nature, should the Tenant have failed to make the repairs required to be
made by the tenant hereunder or to have begun in good faith, the work necessary
to make them within fifteen days after notice from the Landlord of the condition
requiring repair, the Landlord may, in either such case, immediately enter the
premises and make the required repairs at the reasonable expense of the tenant.
The Landlord may make, at the expense of the tenant, any repairs to the building
or to its fixtures, appurtenances, facilities or equipment, whether of a
structural or any other nature, which are required by reason of damage or injury
due (i) to the negligence or the willful acts of the Tenant or its employees,
agents, licenses or visitors: (ii) to the moving into or out of the building, of
property being delivered to the Tenant or taken from the premises by or on
behalf of the tenant; (iii) to the installation, repair or removal, use or
operation of the property of the Tenant in the premises; or (iv) to the faulty
operation of any machinery, equipment or facility installed in the premises by
or for the Tenant. The Tenant will pay the reasonable out of pocket cost of any
repairs made by the Landlord may, at its option, add such amounts to any
installment or installments of rent due under this lease and collect the same as
additional rent. The liability of the Tenant under this Article THREE shall
survive the expiration or other termination of this lease.

 
 
3

--------------------------------------------------------------------------------

 
Back to Contents
 
(b)
Except to the extent hereinabove set forth, and subject to the provisions of
Article Sixteen, the Landlord shall maintain in working order and repair the
rood and exterior of the building (including without limitation the exterior of
the windows, including latches, hinges and glazing) and the public portions of
the building interior and the building plumbing, electrical and heating systems
serving the premises, it being agreed that the Landlord shall not be obligated
to install such systems to the extent they do not presently exist in the
building. The Tenant shall be obligated at its sole cost and expense, to
maintain during the term of this lease a full service contract with a reputable
air-conditioning maintenance company for the maintenance and repair of the air
conditioning system serving the premises (both the form of contract and company
to be subject to the Landlord’s prior approval) The Tenant shall give prompt
notice of any defective condition in the premises for which the Landlord may be
responsible hereunder. There shall be no allowance to the Tenant for diminution
in rental value and no liability on the part of the Landlord or others making
repairs, alterations, additions, or improvements in or to any portion of the
building or the premises or in and to the fixtures, appurtenances or equipments
thereof. It is specifically agreed that the Tenant shall not be entitled to any
set off or reduction of rent by reason of any failure of the Landlord to comply
with the provisions of this or any other Article of the lease.



(c)
Tenant shall not install or maintain equipment, machinery or manufacturing
equipment of any description in the premises, the operation of which produces
noise or vibration which is transmitted beyond the premises. If the tenant does
install such equipment or machinery and the Landlord deems it necessary that the
noise or vibration of such machinery or equipment be diminished, eliminated,
prevented or confined to the premises, the Landlord may, at its election, give
written notice to the Tenant, requiring either (i) that the Tenant immediately
remove said equipment from the premises or (ii) that the Tenant provide and
install rubber or other approved settings for absorbing, preventing or
decreasing the noise or vibration of such machinery or equipment within fifteen
days. The reasonable judgment of the Landlord of the necessity of such material
as the Landlord may reasonably direct. Should the Tenant fail to comply with
such request with fifteen days, the Landlord may do the work necessary to
absorb, prevent or decrease the noise or vibration of such machinery or
equipment and the Tenant will pay to the Landlord the reasonable thirty party
out of pocket cost of suck work within ten days after demand or such cost may,
at the option of the Landlord, be added to any installment or installments of
rent under this lease and shall be payable by the Tenant as additional rent.

 
ARTICLE FOUR
ALTERATIONS AND FIXTURES
 

(a )
 The Tenant shall not make any alteration, addition or improvement in or upon
the premises, nor incur any expense therefore, without having first obtained the
written consent for alterations, additions or improvements which are decorative
in nature, such as painting or carpeting (although the Tenant shall give the
Landlord prior written notice of the performance of such work). If the Tenant
shall desire to make alterations, additions or improvements to fit out the
premises for the Tenant’s use which will not affect the exterior of the building
or adversely affect the structure of the building or the operation of any of the
systems or facilities of the building for the use of any tenant or violate the
requirements of government hereafter referred to, the Landlord’s approval will
not be unreasonably withheld or delayed. In no event shall the Tenant make any
alteration at any time when an Event of Default is outstanding. Any and all
alterations may be made only subject to and in compliance with the following, as
well as all other rules and regulations promulgated by the Landlord with respect
to the performance of alterations.

 
 
4

--------------------------------------------------------------------------------

 
Back to Contents
 

 
(i.)
Prior to the commencement of any alteration, The Tenant shall, except in an
emergency give at least 30 days notice to Landlord for all alterations and shall
obtain the Landlord’s prior approval of the licensed architect and/or licensed
professional engineer and the contractors and/or mechanics selected by the
Tenant. The Tenant shall obtain the Landlord’s written approval of detailed
plains and specifications prepared by the approved architect and/or engineer and
reimburse the Landlord for its out of pocket expense n reviewing such plans and
specifications, and no alterations shall be made except as are in all material
respects in accordance with such plans and specifications or any approved
changes thereto. If requested by the Landlord, the Tenant shall submit a copy of
the general contractor’s contract or other contract for the alterations which
shall show the cost thereof.
       
(ii.)
No alteration shall be commenced until the Tenant shall have obtained and paid
for all required permits and authorizations of any City, State or Federal
government agency or any board, bureau, department or body there of, having or
asserting jurisdiction, copies which shall be supplied to the Landlord.
       
(iii.)
Prior to the commencement of any alteration, the Tenant shall submit to the
Landlord duplicate original policies or certificates thereof of worker’s
compensation insurance covering all persons employed in connection with the work
and builder’s all risk and comprehensive general public liability insurance in
such amounts and with such companies as may be approved by the Landlord and such
coverage shall be maintained until all such alterations have been completed.
Such policies shall name the Landlord and any mortgagee or holder of any ground
or underlying lease as additional named insureds.
       
(iv.)
Upon completion of the alterations, the Tenant, at the Tenant’s expense shall
obtain certificates of final approval as may be required by any governmental
agency, board, bureau, depart or body thereof, and shall deliver such approvals
to the Landlord, together with “s built” plans and specifications for such
alterations. In addition, one copy of final drawings shall be delivered to the
Landlord in AutoCad, Release 14 format, either on a 3.5 disk or CD Rom, or such
other format as shall from time to time be reasonably designated by the
Landlord.
       
(v.)
The cost of all alterations shall be paid hen due so that the premises shall at
all times be free of liens for labor and materials supplies or claimed to have
been supplies to the premises and free from any encumbrances, or security
interests.
       
(vi.)
All alterations, additions or improvements shall be made and installed in a good
womanlike manner and shall comply with all requirements, by law, regulation or
rule, of the Federal, State and City Governments and all subdivisions and
agencies thereof, and with the requirements of the New York Fire Insurance
Exchange, New York Board of Fire Underwriters and all other bodies exercising
similar functions, and shall conform to any particular requirements of the
Landlord expressed in its consent for the making of any such alterations,
additions, and improvements. The Landlord’s review and approval of the Tenant’s
plans shall not constitute, nor be deems to constitute a representation or
agreement by the Landlord that such plans and specifications comply with such
requirements. Such compliance shall be the sole responsibility of the Tenant.

 
Any such work once begun shall be completed with all reasonable dispatch, but
shall be done at such time and in such manner as not interfere with the
occupancy of any other tenant or the progress of any work being performed by or
on account of the Landlord. If requested to do so by the Tenant in connection
with the Landlord’s approval of any alteration, addition or improvement, the
Landlord will advise the Tenant whether the alteration, addition or improvement
will be required to be remove by the Tenant at the expiration or earlier
termination of this lease may remain upon the premises to become the property of
the Landlord. If no such advice is given by the Landlord, the provision of
subdivision (b) of this Article shall apply.
 
 
5

--------------------------------------------------------------------------------

 
Back to Contents
 
(b)
All Alterations, additions or improvements, which may be made or installed in or
upon the premises (whether made during or prior to the term of this lease or
during the term of any prior lease of the premises by the Landlord, The Tenant
or any previous tenant) Except the furniture, trade fixtures, stock in trade,
and like personal property of the Tenant, shall be conclusively, deemed to be
part of the freehold and the property of the Landlord, and shall remain upon the
premises, and, upon the expiration or any termination of the term of this lease,
shall be surrendered therewith as a part thereof, unless the Landlord shall,
prior to expiration or termination of the term, notify the tenant that any or
all of such alterations, additions or improvements shall be removed, in which
event, the tenant shall remove the same in accord with the Landlords notice at
its own cost and expense at or prior to the expiration or termination of the
term. The Tenant, at or prior to the expiration or any termination of the term
of this lease shall, at its own expense remove all its furniture, trade
fixtures, stock in trade and like personal property. The tenant shall restore
and repair, at its own cost and expense, any damage or disfigurement of the
premises occasioned by any such removals or remaining after such removals, so as
to leave the premises in good order and condition or, the landlord, at its
option, may do such restoration and repair and the tenant will pay the cost
thereof upon demand. If any furniture, trade fixtures, stock in trade or other
personal property of the tenant shall not be removed at the expiration or any
termination of this lease, the landlord, at the landlords option, may treat the
same as having been irrevocably abandoned, in which the tenant shall have no
further right, title or interest therein and the landlord may remove the same
from the premises, disposing of them in any way which the landlord sees fit to
do and the tenant shall on demand pay to the landlord the expense incurred by
the landlord for the removal thereof as well as the cost of any restoration of
the premises above provided. The tenant’s obligations under this subdivision (b)
of this Article FOUR shall survive the expiration of this lease.



(c)
The Landlord may at any time during the term of this lease, change the
arrangement or location of the entrance or passageways, doors and doorways, and
the corridors, elevators, stairs, toilets or other parts of the building used by
the pubic or in common by the Tenant and other parts of the building used by the
public or in common by the tenant and other Tenants (including without
limitation, the conversion of elevators from a manually operated to an automatic
self service basis) and may alter staffing of the building and the scale and
manner of the operation thereof, provided that the services to which the tenant
is entitled as specified in this lease are not diminished and may alter the
facilities, fixtures, appurtenances and equipment of the building as it may deem
the same available, or as it may be required so to do by any governmental
authority law, rule or regulation. The landlord may change the name, street
number or designation by which the building is commonly known.



(d)
The Tenant shall not at any time prior to or during the term of this lease,
directly or indirectly, employ or permit the employment of any contractor,
mechanic or laborer in or about the premises, whether in connection with any
alteration or improvement or the providing of any services or otherwise, if such
employment would, in the judgment of the Landlord, disrupt, or interfere or
cause any conflict wit, any other contractors, mechanics, or laborers engaged by
the Landlord or any other tenant in the building. In the event of any such
disruption, interfere or conflict, the Tenant, upon demand of the Landlord,
shall immediately cause all contractors, mechanics or laborers causing such
disruption, interference or conflict leave the building.

 
ARTICLE FIVE
COMPLIANCE WITH GOVERNMENTAL RULES AND REGULATIONS
 
The Tenant shall be responsible for compliance with the Americans with
Disabilities Act of 1990 (“ADA”). The Landlord shall remove, at its expense, all
linoleum in the second floor portion of the premises which contains
asbestos-containing materials, but except as aforesaid, the Landlord shall have
no responsibility to remove or encapsulate any asbestos which may now or
hereafter be found in the premises of the building. The tenant shall promptly
comply, at the tenant’s own expense, with all other laws, ordinances,
regulations and requirements now or hereinafter enacted, of the City, State and
Federal Government and all subdivisions and agencies thereof, and the New York
Fire Insurance Exchange, the New York Board of Fire Underwriters, and of any
fire insurance rating organization, and of all other departments, bureaus,
officials, boards and commissions with regard to the premises or the use thereof
by the tenant including, without limitation, New York City Local Law No. 5 and
58, provided that except with respect to ADA compliance, which shall be
responsibility of the Tenant, the Tenant shall not otherwise be required to make
structural alterations or additions to the premises, except where the same are
required by reason of the tenant’s manner of use of the premises, repairs or
alterations performed in the premises by the Tenant, any cause or condition
created by or on behalf of the tenant or a breach by the tenant of any of the
terms, covenants, provisions or conditions of this lease to be performed by the
Tenant. The Tenant will not permit the maintenance of any nuisance ipon the
premises or permit its employee, licenses or visitors to do any illegal act
therein, or in and about the building after notice thereof from the Landlord. If
any such law, ordinance, regulation or requirement shall not be promptly
complied with by the Tenant when the tenant is obligated to do so, then the
landlord may, at its option, pay such fine or penalty, which the tenant agrees
to repay to the landlord, with interest from the date of payment, as additional
rent. Notwithstanding the foregoing, the Landlord agrees that it shall not
require the tenant to perform any work in the premises in order to comply with
the provisions of the ADA or New York City Local Law #58 unless the failure to
perform such work may result in the conditions set forth in clauses (i)-(iv) in
Article TWENTY-FIVE (a)(9) or the filing of a violation against the building or
premises, or subject the Landlord to any civil liability whether arising out of
a third party lawsuit or otherwise.
 
 
6

--------------------------------------------------------------------------------

 
Back to Contents
 
ARTICLE SIX
RULES AND REGULATIONS
 
The Tenant and the Tenant’s employees and any other persons subject to the
control of the Tenant, shall well and faithfully observe all the rules and
regulations affecting the premises, the building or the equipment,
appurtenances, facilities and services thereof, hereafter promulgated by the
Landlord. The Landlord may at any time and from time to time prescribe and
regulate the placing of sages, machinery and other things and regulate which
elevator and entrance shall be used by the Tenants employees and for the tenants
shopping and may make such other and further rules and regulations as in its
judgment may, from time to time, be needed or desirable for the safety, care or
cleanliness of the building and for the preservation of good order therein. The
Landlord shall not be liable to the Tenant for Violations of any rules and
regulations by any other Tenant and its servants, employees, agents, visitors or
licenses. Notwithstanding the foregoing, the Landlord agrees that it shall not
discriminate against the Tenant in the enforcement of the Rules and regulations
promulgated by the Landlord for the building.
 
ARTICLE SEVEN
PLATE GLASS
 
The Landlord may, at its option, either at the Tenant expense, keep the glass,
if any, in the premises insured in the name of the Landlord against loss or
damage, the premium for which, whether by separate policy or as a part of a
schedule of another policy, shall be paid by the tenant to the landlord, upon
demand or (ii) require the Tenant, at the Tenant’s expense to keep the plate
glass, if any, in the premises insure in the name of the Landlord against loss
or damage, in which event, the tenant shall deliver such policy and evidence of
due payment of the premium therefore to the Landlord. The Tenant shall promptly
replace at its own expense any and all plate and other glass damaged or broke
from any cause whatsoever in and about the premises. If the tenant fails to do
so the landlord shall have the right to replace such ass at the tenants expense.
 
ARTICLE EIGHT
CARE OF SIDEWALKS
 
The Landlord shall, at its own expense keep the sidewalk, gutter and curb in
front of the premises in a clean condition.
 
 
7

--------------------------------------------------------------------------------

 
Back to Contents
 
ARTICLE NINE
LANDLORD’S ACCESS TO THE PREMISES
 
(a)
The Tenant shall without in any way affecting the tenant’s obligations
hereunder, and without constituting any eviction, permit the Landlord and its
agents and designees: (i) at all reasonable hours, to enter the premises and
have access thereto, for the purpose of inspecting or examining them and to show
them to other persons; (ii) to enter the premises (including, specifically, all
mechanical and air conditioned rooms located therein) to make repairs and
alterations and to do any work on the premises or any adjoining premises or
property (including, but not limited to, the shoring up of the building) and to
take in any of the foregoing instances, any space needed therefore; sand (iii)
during the six months preceding the termination hereof, to place and maintain
thereon the usual “for rent” notices. The Tenant shall permit the Landlord to
erect and maintain ducts, pipes and conduits in and through the premises. In the
exercise of the rights of the Landlord reserved under this Article NINE, the
landlord will do so in a manner which minimizes the interference with the
tenant’s use of the premises so far as practicable and where ducts, pipes or
conduits are to be erected through the premises will locate them alone walls or
ceiling wherever practical.



(b)
In the event that the premises shall, in the Landlord’s judgment, become
substantially vacated before the expirations of this lease, or in the event the
Tenant shall be removed by summary proceedings or in the event the tenant shall
be removed by summary proceedings or in the event that, during the last month of
the term, the tenant shall have moved all or substantially all of the Tenant’s
property there from, the Landlord may immediately enter into and upon said
premises for the purpose of decorating, renovating or otherwise preparing same
of a new tenant, without thereby causing any abatement of rent or liability on
the Landlord’s part for other compensation, and such acts shall have no effect
upon this lease.



(c)
If the Tenant or an officer or authorized employee of the tenant shall not be
personally present to open and permit an entry into said premises, at any time,
when for any reason an entry therein shall be necessary or permissible
hereunder, the Landlord or the Landlord’s agents, may enter the same by a master
key or may forcibly enter the same without rendering the landlord or such agents
liable therefore (if during such entry the Landlord shall accord reasonable care
to the Tenant’s property) and without in any manner affecting the obligations
and covenants of this lease and in no even shall any such entry by the landlord
or its agents be deemed an acceptance of a surrender of this lease, either
expressed or implied, nor a waiver by the Landlord of any covenant of this lease
on the part of the tenant to be performed.

 
ARTICLE TEN
ELECTRIC CURRENT; LIVE STEAM
 
(a)
So long as electric current is to be supplies by the Landlord, the Tenant
covenants and agrees to purchase the tenants requirements therefore at the
premises from the landlord of the landlords designated agent at a price equal to
108% of the rates (as hereinafter defined) set forth in the rate schedule of
Consolidated Edison Company of New York, Inc. applicable to the building (or the
conjunctional group in which the building is included) plus an amount equal to
all sales, use and gross receipt taxes and other governmental charges or levies,
generally applicable to the purchase and sale of electricity in New York City
(and without regard to whether the Landlord is exempt from paying or collecting
any such tax, charge or levy) Provided however that if such rate schedule
includes any adjustment for time of day for either demand or consumption, the
rate applicable to the tenants demand for an consumption of electricity, shall
be that specified for the peak period. As used herein, the term “rates” shall
mean the rates for all components of the aggregate cost of purchasing
electricity for the building, including, without limitation, all charges related
to the generation, transmission, distribution and service and all charges for
consumption and demand (including, without limitation, all seasonal and time of
day adjustments and fuel escalation charges relating top such consumption and
demand charges). All amounts payable under this Article TEN shall constitute
additional rent for the purpose of the enforcement of the Landlord’s rights



(b)
Where more than one meter measures the service of the Tenant in the building,
the service rendered through each meter may be computer and billed conjunctively
as if on a single meter in accord with the rates herein provided for. The Tenant
shall pay, within ten days after demand therefore, the bills for electric
current furnished or the Landlord may, at its option, add such amounts to any
installment or installments of fixed rent due under this lease and collect the
same as additional rent. The tenant shall comply with such rules, regulations,
and contract provisions as are customarily prescribed by the public service
corporations supplying such services for consumption to similar to that of the
Tenant.

 
 
8

--------------------------------------------------------------------------------

 
Back to Contents
 
(c)
The Landlord shall provide a total connected load of up to 10 watts per rentable
square foot of 3 phase 4 wire electric power with full neutrals for all of the
Tenant’s electrical consumption (inclusive of the air conditioning system). The
Tenant agrees that its usage shall not exceed the capacity of existing feeders
to the floor.

 
(d)
Should the Landlord at any time, be prevented from furnishing the foregoing
service due to a change of rate or regulation of the Public Service Commission
or due to any rate or regulation of the public utility corporation, serving the
building, or if the Landlord for any other reason determines to discontinue the
service, the landlord may do so , and will give the tenant not less than ninety
(90) days notice of the date in which the service will be discontinued, if
landlord is prevented from furnishing such service due to any rate or
regulation. If the Landlord discontinues service for any other reason, it shall
discontinue the supply of electric current at such time as the tenant is able
after commercially reasonable efforts, to obtain alternative electrical service.
Beginning with the date on which such service by the landlord is discontinued,
the tenant shall purchase its requirements for electric current from the public
utility serving the area directly. The landlord shall permit the Landlords wire
and conduits, to the extent to which they are safely available for such use and
the extent to which they may be so used under any applicable regulations
(including those of such public utility) to be used for the purpose. Should the
supply of electric current by the Landlord be discontinued as a result of the
Landlords decision to discontinue such services, any additional or other wiring,
conduits, meters or distribution equipment which is required in order to permit
the Tenant to receive such direct service shall be installed by the Landlord at
its sole cost and expense. Is such service is discontinued at the request of the
Tenant (which request is subject to the Landlord’s prior approval) the cost of
such wiring, conduits, meters and distribution equipment shall be the
responsibility of the tenant and if such service is discontinued due to any rate
or regulation of the public utility corporation serving the building such costs
shall be home equally by the parties Landlord may at its sole option determine
that a single meter will be utilized for the premised for electric billing
purposes.

 
(e)
The Landlord shall not in any way be liable or responsible to the Tenant for any
loss or damage or expense which the Tenant may sustain or incur if either the
quantity or character or electric service is changed by the utility or is no
longer available or suitable for the tenant’s requirements, nor shall the
Landlord be in any way responsible for any interruption of service due to
breakdowns, repairs, malfunction of electrical equipment or any other cause
relating to electrical service which is beyond the Landlord’s reasonable
control. The Tenant covenants and agrees that at all times it use of electric
current shall never exceed the above stated capacity. If in the Landlord’s sole
reasonable judgment, the tenant’s electrical requirements necessitate
installation of an additional riser, risers or other necessary equipment, the
same may be installed by the Landlord at the sole cost and expense of the
Tenant, which shall be chargeable and collectible as additional rent. If the
Tenant makes written request to install a riser or risers to supply the Tenant’s
electrical requirements , such request shall be subject to the prior written
consent of the Landlord in each instance, and such riser, risers or other
equipment shall be installed by the Landlord, (and the Tenant shall be
responsible for the reasonable out of pocket costs incurred by Landlord) If in
the Landlord’s sole judgment, the same are necessary and will not cause or
create a dangerous or hazardous condition or entail excessive or unreasonable
alterations, repairs or expense or interfere with or disturb other tenants or
occupants. If the Tenant is not utilizing the full electrical capacity available
to the premises. The Landlord Shall have the right to make such excess capacity
available to the premises, the landlord shall have the right to make such excess
capacity available to other occupants of the building.

 
(f)
If there be any facilities for the supply of live steam in the building, such
steam shall be supplied to the tenant only if separate agreements are made
therefore and pursuant to such arrangements. In the event that such separate
agreements shall be made, the appropriate provisions of the Article TEN shall be
applicable thereto.

 
 
9

--------------------------------------------------------------------------------

 
Back to Contents
 
ARTICLE ELEVEN
CONDEMNATION AND DEMOLITION
 
(a)
If the premises or any part thereof, shall be taken or condemned for any public
or quasi public use (other than for temporary use or occupancy) this lease and
the term hereby granted shall terminate as of the date of vesting of title by
reason of such taken. If any other part of the building shall be so taken and
such taking shall, in the judgment of the Landlord, make the operation of the
building impractical, unprofitable or uneconomical or would make substantial
structural alterations or reconstruction of the building necessary (even though
no part of the premises be taken) The landlord may, at its option, give to the
Tenant, at anytime after the besting of Title and prior to the actual taking of
possession, thirty (3) days notice of intention to terminate this lease, and
upon the date designated in such notice, this lease and the term hereby granted
shall terminate. Anything herein to the contrary notwithstanding, if twenty-five
(25%) perfect or less of the premises shall be so acquired or condemned, the
Landlord, at its option, may elect not to terminate this lease and, in such case
the Landlord Shall, at its expense, restore that part of the premises not so
acquired or condemned to a self contained rental unit exclusive of the Tenant’s
alterations. Notwithstanding the provisions of the immediately preceding
sentence, if twenty-five (25%) percent or less of the premises shall be acquired
or condemned, and if the Landlord as elected not to terminate this lease, the
Tenant may give to the Landlord not less than thirty days notice that it elects
to terminate this lease, the tenant may give to the Landlord not less than
thirty days notice that it elects to terminate this lease, the tenant may give
to the landlord not less than thirty days notice that it elects to terminate
this lease if, in the reasonable judgment of the tenant, the taking of such
portion would not allow the tenant to conduct its business as contemplated
hereunder in the remaining portion of the premises. In No event shall any
condemnation award be apportioned, and the tenant hereby assigns to the Landlord
all right and claim to any part of such award, but the rent, and all other sums
payable by the Tenant shall be apportioned as of the date of any such
termination of this lease with respect to all or part of the premises, as the
case may be, and in the case of a partial taking, prospective rent obligations
which are based on square footage shall be adjusted accordingly. Nothing
contained in the foregoing portion of the Article ELEVEN shall be deemed to
prevent the tenant’s making claim for and retaining an award for the damage to
or loss of value of its trade fixtures and such of the installations made by the
Tenant as remain the Tenant’s property or from making claim for and retaining
any award which may be made to the tenant for the tenants moving expenses if,
and to the extent that, the award to be claimed and retained by the Tenant is
independent of and does not result in a diminution of the award, and is not
payable out of the award to the Landlord for taking of the Land, building and
the Landlord’s other property.



(b)
If the Landlord shall desire to demolish the building wherein the premises are
located, the Landlord shall have the right and option to terminate the term of
this lease at any time during the term thereof upon giving to the Tenant not
less than twelve months notice of the landlord’s election to terminate this
lease and of the date, which shall be the last day of calendar month, not less
than twelve months following the date of the Landlord’s notice of election to
terminate, on which Landlord elects that this lease shall terminate and come to
an end, together with an affidavit, sworn to by an officer of the landlord, if
the landlord at such time is a corporation, or by a general partner of the
landlord, If the landlord at such time is a partnership, or by the Landlord, if
the landlord at such time is an individual, to the effect that the Landlord, its
successor in interest or a lessee intends to demolish the building containing
the premises. If such notice and affidavit are given to the Tenant, then this
lease shall terminate and come to an end on the date of termination specified in
the Landlord’s notice, as if that date were the date originally fixed for the
termination of the term of this lease, and on such date the Tenant shall quit,
vacate and surrender up the premises in accord with the provisions of this lease
relations to surrender at the expiration of the term. Anything to the contrary
notwithstanding, if the landlord delivers a termination notice, the tenant may,
at its option, and on thirty (30) days prior notice to the Landlord, accelerate
the termination date; during the six month period prior to the termination date
set forth in the Landlord’s notice. Provided no Event of Default shall have
theretofore occurred and be continuing hereunder, including, without limitation,
the tenant’s obligation to vacate the premises on the date set forth in the
Landlord’s notice, then not later then thirty (30) days following the Tenant’s
Unamortized Improvement Expenses” shall mean a sum equal to the next
expenditures actually incurred by the Tenant during the first twelve (12) months
after the Commencement Date (Over and above any amount reimbursed by the
Landlord to the Tenant pursuant to Article FORTY-FIVE of this lease) for
alterations and improvements in the premises (excluding items of moveable
furnishing, machinery and equipment) which next expenditures shall not, for
purposes of this Article, exceed 244,000.00, multiplied by a fraction (x) the
numerator of which shall be the number of months in the period commencing with
the date of the termination of this lease pursuant to this Article and ending
with the Expiration Date and 9y) the denominator of which is 84. If the Tenant
shall make alterations and improvements in the premises at its expense with the
respect to which it may wish to have the benefit of reimbursement pursuant to
this Article, the tenant shall furnish the Landlord within 60 days following the
completion of the alterations and improvements with a statement, in writing,
certified to be correct by an officer or partner of the Tenant setting forth the
amount of the Tenant’s expenses for each such alteration and improvement and
soft costs. The Tenant shall also furnish the Landlord with Receipted copies of
bills and such other additional information as the Landlord may reasonably
request.

 
 
10

--------------------------------------------------------------------------------

 
Back to Contents
 
ARTICLE TWELVE
MECHANIC’S LIENS
 

 
The Tenant will not permit, during the term hereby granted, any mechanic’s or
other lien or order for payment of work, labor, services, or materials furnished
or to be furnished to attach to or affect the premises or any portion thereof,
and agrees that no such lien or order shall under any circumstances attach to or
affect the fee, leasehold or other estate of the Landlord herein, or the
building. The Tenant’s obligations to keep the premises in repair, and it’s
right to make alterations therein, if any shall not be construed as the consent
of the Landlord to the furnishing of any such work, labor or materials within
the meaning of any present of future lien law. Notice is hereby given that the
Tenant has no power, authority or right to do any act or to make any contract
which may create, or be the foundation for, any lien upon the fee or leasehold
estate o the landlord in the premises or upon the land or building of which they
are a part or the improvements now erected or hereafter to be erected upon the
premises or the land, or building of which the premises are a part: and if any
such mechanic’s or other lien or order shall be filed against the premises or
the land or building of which the premises are a part, the Tenant shall, within
thirty(30) days thereafter, discharge sad lien or order by payment, deposit or
by bond fixed in a proper proceeding according to the law. If the tenant shall
fail to take such action, or shall not cause such lien or order to be discharged
within (30) days after the filing thereof, the Landlord may pay the amount of
such lien or discharge the same by deposit or by bond or in any other manner
according to law, and pay any judgment recovered in any action to establish or
foreclose such lien or order, and any amount so paid, together with the expenses
incurred by the Landlord, Including all attorney’s fees and disbursements
incurred in any defense of any such action, bonding or other proceeding, shall
be deemed additional rent. Any reasonable expenses incurred by the landlord in
connection with examination of title to the premises in order to ascertain the
existence of any lien or encumbrance and the discharge of record thereof, shall
be payable by the Tenant to the Landlord on demand, together with interest as
aforesaid as additional rent.

 
ARTICLE THIRTEEN
SUBORDINATION
 
(a)
This lease, and all rights of the Tenant hereunder, are and shall be subject and
subordinate to any and all mortgages now or hereafter liens either in whole if
in part of the building, or the land on which it stands, and also to any and all
other mortgages covering other lands or lands and building, which may now or
hereafter be consolidated with any mortgage or mortgages upon the building and
the land on which it stands or which may be consolidated and spread to cover the
building and such land and any such other lands or lands and buildings, and any
extensions, renewal or modifications thereof. This clause shall be self
operative and no further instrument of subordination shall be required by any
ground or underlying lessor or by any mortgagee, affecting any lease or the
building or the land on which it stands, and any extensions, renewals or
modifications thereof. This clause be self-operative and no further instrument
of subordination shall be required by any ground or underlying lessor or by any
mortgagee, affecting any lease or the building or the land on which it stands.
In confirmation or such subordination, the Tenant shall execute promptly any
certificate, in recordable form, that the Landlord may reasonably request.

 
 
11

--------------------------------------------------------------------------------

 
Back to Contents
 
(b)
The Landlord shall request from any future mortgagee of future lessor of any
underlying lease, a subordination, non disturbance and attornment agreement (the
SNDA Agreement”) for the benefit of the Tenant, in the then customary form of
such mortgagee or lessor. If an SNDA Agreement is provided, the Tenant agrees
that it will execute any document which may be reasonably required by such
mortgagee or lessor to confirm the subordination of this lease. The Landlord
shall have no liability if the mortgagee or lessor refuses or fails to enter
into a SNDA Agreements and the failure of the mortgagee or lessor to enter into
such Agreement shall not affect the validity of this lease, including, without
limitation, the provisions of this Article THIRTEEN.



(c)
The Tenant hereby agrees that, in the event that any mortgagee shall succeed to
the rights of the landlord , or if any Landlord of any underlying lease shall
succeed to the position of the Landlord under this lease, then the Tenant will
recognize such successor Landlord as the Landlord of this lease and pay the rent
and attorn to and perform the provisions of this lease for the benefit of any
such successor Landlord. No documentation other than this lease shall be
necessary to evidence such attornment but the tenant agrees to execute any
documents, in recordable form reasonably satisfactory to the Tenant, reasonably
requested by the successor Landlord to confirm such attornment or to otherwise
carry out the intent and purposes of this Article THIRTEEN.



(d)
If, in connection with obtaining financing or refinancing for the building of
which premises form a part, a lender shall request modifications to this lease
as a condition to such financing or refinancing, the tenant will not
unreasonably withhold, delay or defer its consent thereto, provided that such
modifications do not increase the obligations or reduce the rights of the Tenant
hereunder or adversely affect the tenant’s leasehold interest. A provision
requiring the Tenant to give notices of any defaults by the Landlord to such
lender and/or permit the curing of such defaults by such lender together with
the granting of such additional time for such curing may be reasonably required
for such lender to get possession of the building shall not be deemed to
increase the Tenant’s obligations or adversely affect the tenant’s leasehold
interest. In no event shall a requirement that the consent of any such lender be
given for any modification, termination, or surrender of this lease be deemed to
materially adversely affect the leasehold interest hereby created.



(e)
Anything herein to the contrary notwithstanding, the Landlord represents and
warrants to the Tenant that as of the date of this lease there is no mortgage or
superior lease encumbering the premises or the building or the land upon which
the building is located.

 
ARTICLE FOURTEEN
CERTIFICATE OF OCCUPANCY
 
(a)
A true copy of the Certificate of Occupancy of the building is annexed hereto as
Exhibit B.



(b)
The Tenant shall immediately discontinue any use of the premises, which may, at
any time, be claimed or declared by the City or State of New York or other
governmental authority to be in violation of or contrary to Certificate of
Occupancy of the building, or by reason of which any attempt may be made to
penalize the Landlord or require the Landlord to secure any certificate of
Occupancy other then the one, if any now issued for the building.

 
ARTICLE FIFTEEN
INTENTIONALLY OMMITED PRIOR TO EXECUTION
 
 
12

--------------------------------------------------------------------------------

 
Back to Contents
 
ARTICLE SIXTEEN
FIRE AND OTHER CASUALTY
 
(a)
If the premises shall be damaged by fire, action of the elements or other
casualty or cause which is within the risks covered by insurance carried by the
Landlord, The Tenant shall give immediate notice thereof to the Landlord, and
said damage shall be repaired by the Landlord, at the Landlord’s expense, with
all reasonable speed, making due allowance for delay due to labor trouble,
settlements of loss and other causes beyond the control of the Landlord, and the
Tenant shall remove its property so as to facilitate the making of such repairs,
and the rent shall be suspended during such period as the premises shall have
been rendered wholly untenantable until five (5) days after the landlord
notifies the tenant that the premises are substantially ready for the Tenant’s
occupancy (or the premises are sooner occupied by the Tenant for the conduct of
its business) and, in the event that the premises are rendered partially
untenantable, the rent shall be abated during such period, in the proportion
which the area of the premises which is rendered untenantable bears to the area
of the whole premises. No damage to premises or the building by fire, or other
cause, however extensive, shall terminate this lease, or give the Tenant the
right to quit and surrender the premises, or impair any obligations of the
Tenant hereunder, except with respect to the payment of rent (and with respect
thereto the extent above provided) and except that (i) If the Damage shall be so
extensive that the Landlord shall determine to demolish or substantially alter
the building, whether or not the premises are affected, the Landlord, may at any
time within one hundred twenty (120) days following the occurrence of the damage
give to the Tenant thirty (30) days notice of intention to terminate this lease;
(ii) If the damage to the premises is substantial so that the whole or
substantially the whole of the premises is rendered untenantable by the Tenant
of if 50% or more of the common areas of the building are destroyed or
substantially damaged and the landlord does not within 60 days following the
occurrence of the damage notify the Tenant of the Landlord’s intention to repair
the damage to the premises so that the premises are again useable by the Tenant
within a period of not more than 180 days following the occurrence of the damage
subject to delays due to settlement of loss or delays of the kind described in
Article THIRTY-FOUR of this lease, the tenant may cancel this lease by notice
given within 10 days following the expiration of the said 180 day period, time
being of the essence, and (iv) in the event of the occurrence of damage to the
premises of the degree described above in clause (ii) of this paragraph (a) The
Landlord may also elect to terminate this lease by notice of election to do so
given within 60 days following the occurrence of the damage. If notice of
election to terminate this lease shall be given as above provided, then upon the
date for terminate and the rent shall be apportioned as of the date of the
damage or as of such later date as Tenant may actually surrender possession.
Nothing herein contained shall be deemed to obligate the Landlord to restore the
tenant’s trade fixtures, equipment, stocks, furnishing, improvements or other
property remaining the property of the Tenant. The Tenant acknowledges that the
landlord will not carry insurance on the Tenant’s furniture or any fixtures or
equipment, improvements or appurtenances removable by the Tenant and agrees that
the Landlord will not be obligated to repair any damage thereto or replace the
same. The Tenant hereby waives the provisions of Sections 227 of the Real
Property Law and Agrees that the provisions of this Article SIXTEEN shall govern
and control in lieu thereof.



(b)
The Tenant shall conduct its business and use the premises in such manner and so
as not to increase the rate of fire insurance applicable to the building or any
property located therein over the rates in effect prior to the commencement of
the Tenant’s occupancy, and the tenant shall install and maintain all its
furniture, fixtures, equipment, stocks and materials in such a manner to
accomplish the foregoing purposes. The Tenant further agrees not to permit any
act to be done or anything brought into or kept upon the premises which will
void or avoid the insurer’s liability under any contract of fire insurance on
the building or its contents. Should the fire insurance rate on the building be
increased beyond the present rate by reason of the Tenant’s particular manner of
use of the premises, as opposed to general office use, or the Tenant’s failure
to comply with the terms hereof, the Tenant agrees to pay to the Landlord, on
demand, the additional cost of such insurance, or at the option of the Landlord,
the same may be added to any installment of rent and be payable as additional
rent. The Schedule of the makeup of a rate issued by an authorized rating
organization shall be conclusive evidence of the facts therein stated and of the
items in the rate applicable to the premises.

 
 
13

--------------------------------------------------------------------------------

 
Back to Contents
 
(c)
The Landlord, as to the premises and the tenant as to the improvements made
therein at the Tenants expense and all of the Tenants stock, trade fixtures and
other property in the premises shall each look first to any insurance in its
favor before making any claim against the other party for recovery for loss or
damage resulting from fire or other casualty, and to the extent that such
insurance is in force and collectable and to the extent permitted by law, the
Landlord and the Tenant each hereby release in another or any one claiming
through or under each of them by way of subrogation or otherwise from all
liability for any loss or damage caused by fire or any of the risks enumerated
in standard extended coverage insurance. This foregoing release and waiver shall
be in force only if both releaser’s insurance policies contain a clause
providing that such a release or waiver shall not invalidate the insurance, and
also provided that such a policy can be obtained without additional premiums.
The Landlord and the Tenant agree that their respective insurance policies will
include the aforesaid clause so long as the party for whose benefit the clause
is obtained shall pay such extra cost. If extra cost shall be chargeable
therefore the party so affected shall advise the other thereof, of the amount of
the extra cost and the other party at its election may pay the same or decline
to so pay, in which event the release from liability given to said party by this
article SIXTEEN shall be deemed to be withdrawn and of no force and effect.



(d)
The Landlord shall keep in full force and effect a policy of insurance against
loss or damage by fire and such other risks and hazards as are insurable under
standard forms of “all risk” insurance policies, with extended coverage,
covering the building, in an amount sufficient to avoid the effects of
co-insurance, in such amounts as the Landlord may deem appropriate.



(e)
If Notwithstanding the recovery of insurance proceed by the Tenant for loss,
damage or destruction to its property, the Landlord is liable to the Tenant with
Respect thereto or is obligated under this lease to repair or restore such
damage, the amount of the net proceeds paid to the Tenant shall either be offset
against the Landlord’s liability to the tenant, or shall be made available to
the Landlord to pay for the cost of such repair or restoration.

 
ARTICLE  SEVENTEEN
CHANGE IN USE OF PREMISES, SUBLETTING AND ASSIGNMENT
 
(a)
The use to be made of the premises by the Tenant and the identity of the Tenant
being among the inducements to the making of this lease by the Landlord, except
as otherwise set forth herein, the Tenant shall not, without first having
obtained the Landlord’s prior written consent thereto, which shall not be
unreasonably withheld or delayed and otherwise in accordance with the terms of
this lease, (i) sublet or underlet, or permit the subletting or under letting of
the premises or any part thereof (ii) assign or transfer , by operation of law
or transfer of stock or otherwise, this lease or any interest therein; (iii) use
or permit the premises of any part thereof to be used for any other purposes
other than those specified in the lease; (iv) Permit the premises or any part
thereof to be occupied by anyone other than the Tenant or its officers or
employees; or (v) mortgage or encumber this lease or any interest therein.



(b)
The Landlord agrees not to unreasonably withhold or delay its consent to any
proposed assignment or subletting, provided, however that the landlord shall
have the right to condition its consent to any proposed assignment or sublease
on the following:



1) 
No Event of Default shall have theretofore occurred and be continuing under this
lease



2) 
With Respect to a sublease, the Tenant shall collaterally assign to the
Landlord, and grant the landlord a security interest in, the sublease and the
rents payable thereunder and shall take all necessary steps required to perfect
such assignment and security interest.



3) 
The sublease shall include provisions to the effect that (i) if the Landlord
shall notify the sublesse that the Tenant is in default in the payment of rent
or in the performance of its other obligations under this lease beyond the
expirations of applicable notice and cure periods, the subtenant shall, is so
requested by the Landlord, pay all rent and other amounts due under the sublease
directly to the Landlord (ii) notwithstanding any such payment by the subtenant
directly to the Landlord, the term of the sublease shall terminate
simultaneously with the termination of the term of this lease and the subtenant
shall surrender the subleased premises upon such termination (iii) the sublease
shall be subject and subordinate to this lease and to all matters to which this
lease is or shall be subordinate, and (iv) any act or omission by the subtenant
which , if performed by the Tenant would constitute an Event of Default under
this sublease.

 
 
14

--------------------------------------------------------------------------------

 
Back to Contents
 
4) 
The proposed subtenant or assignee shall have a financial standing and propose
to use the premises in a manner, which in the Landlord’s reasonable judgment, is
in keeping with the landlord’s standards in such respect of the other office
tenancies in other buildings of the Landlord. The Parties acknowledge that the
Landlord, as a religious institution, may have special considerations in
determining if the business or proposed use id a proposed subtenant or assignee
is objectionable, and the parties agree that the Landlord’s reasonable judgment
in such matters shall be conclusive.



5) 
The Proposed assignee or subtenant shall not then be a tenant, subtenant or
assignee of any space in the building or any other building then owned directly
or indirectly, by the Landlord, nor shall the proposed subtenant or assignee be
a person or entity with whom the Landlord is then negotiating to lease space in
the building or any other building then owned, directly or indirectly by the
landlord.



6) 
The Premises shall not, without the Landlord’s prior consent have been publicly
advertised (but may be listed) for subletting at a rental rate less than the
prevailing asking rental rate then set by the Landlord for comparable space in
the building, and if no comparable space is then available, at the prevailing
rental rate set by the Landlord



7) 
Intentionally Omitted



8) 
Any proposed sublease shall provide that in the event of the termination of this
lease, or the re-entry or dispossession of the Tenant by the Landlord under this
lease, such subtenant shall, at the landlord’s option, attorn to the landlord as
its sublessor pursuant to the then applicable terms of such sublease for the
remaining term thereof, except that the landlord shall not be (i) liable for any
previous act or omission of tenant as sublessor under such sublease, (ii)
subject to any offset which theretofore accrued to such subtenant against the
Tenant, (iii) bound by any modification of such sublease not consented to in
writing by the landlord or by any prepayment of rent more than one month in
advance, (iv) bound to return such subtenants security deposit until it has come
into its actual possession and the subtenant would be entitled to its return
pursuant to the terms of the sublease, and (v) bound by any obligation to make
any payment to any subtenant or perform any work in the premises.



9) 
The proposed assignee or subtenant is not entitled, directly or indirectly to
diplomatic or sovereign immunity, and/or is subject to the service or process
in, and the jurisdiction of the courts of New York.



10) 
There shall be no more than three (3) occupants in the premises, including the
Tenant, at any time during the term of the lease.



11) 
The subletting shall end no later than one (1) day before the Expiration Date
and shall be for a term of no less than two (2) years, unless it commences less
than two(2) years before the Expiration Date.

 
 
15

--------------------------------------------------------------------------------

 
Back to Contents
 
12) 
The term of the sublease or the effective date of any assignment shall not
commence prior to the one(1) year anniversary of the Commencement Date.



13) 
The Assignee shall assume, in writing, all obligations of the Tenant under this
lease from and after the date of such assignment



14) 
A fully executed counterpart of the assignment or sublease shall be delivered to
the Landlord within five (5) days after execution thereof.



(c)
The Tenant shall pay all of the reasonable third party out of pocket costs
incurred by the Landlord (including, without limitation, attorneys fees and
expenses) related to the Landlord’s review of a proposed sublease or assignment
and the preparation, review and approval of any assignment of rents, financing
statement and other documents related to such sublease or assignment,
irrespective or whether consent is granted or the transaction is ultimately
consummated. The Tenant shall also pay out of cost of recording or filing any
assignment of rents and financing statements.



(d)
Provided no Event of Default shall have theretofore occurred and be continuing
under this lease, the Tenant named herein is authorized to (1) assign the lease
to any entity succeeding to the business and assets of the Tenant, whether by
way of merger or consolidation or by way of acquisition of all of substantially
all of the assets of the Tenant, provided that the acquiring entity shall have
assumed in writing the Tenant’s obligations under this lease; or (2) to sublease
all or a portion of the premises or assign the lease to an entity which shall
(x) Control, (y) be under the control of, or (z) be under common control with
tenant (an entity described in (x), (y) or (z) being a “Related Entity”) Control
Shall mean direct or indirect ownership of more than fifty percent (50%) of each
class of stock which is authorized to vote of a corporation or other entity
whether through the ownership of voting securities by statute or according to
the provisions of a contract. Upon making a sublease or assignment to any
related entity, the tenant shall notify the landlord and certify to the landlord
the manner in which such related entity is related to the tenant and the
purposes for which the premises will be used. Any subletting or assignment
described in this paragraph (i) shall be on notice to Landlord but shall not
require the prior written consent of the Landlord and may only be made on the
condition that (a) the subtenant or assignee shall continue to use the premises
for the purposes permitted in this lease, and (ii) the principal purpose of such
sublease or assignment is not the acquisition of the Tenant’s interest in this
lease, or to circumvent the provisions of paragraph (a) of this Article
SEVENTEEN. In the event of an assignment pursuant to the provisions of clause
(1) of this paragraph (i) The successor entity after giving effect to such
merger, consolidation or acquisition shall have a tangible net worth, exclusive
of goodwill, computed in accordance with generally accepted accounting
principals (“NET WORTH”) at least equal to the net worth of the tenant as of the
date of this lease. The Provisions of this paragraph (e). If at any time after
the lease has been assigned, or the premises sublet to a “related entity” there
is a transfer of interest, so that the subtenant or assignee no longer qualifies
as a related entity pursuant to the provisions of this paragraph (d) such
transfer shall be deemed an assignment or sublease to which the provisions of
this Article SEVENTEEN shall apply.



(e)
For Purposed of this Article SEVETEEN, an ‘assignment” shall be deemed to
include, whether occurring at one time or over a period of time through a series
of transfers, a sale or transfer of fifty (50%) percent or more of beneficial
interest in the Tenant or in any entity which controls the Tenant (whether
stock, partnership or otherwise) or of any guarantor of thee Tenant’s
obligations under this lease or , or the issuance of additional stock where the
issuance of such additional stock will result in a change of “control” (as
defined in paragraph(i)) in the Tenant or guarantor, if applicable. The Transfer
of shares or issuance of additional stock of the Tenant or any guarantor for
purposes of this Article SEVENTEEN shall not include the sale of shares by
persons other than those deemed “insiders” within the meaning of the Securities
and Exchange Act of 1934, as amended, which sale is effected through the “over
the counter market” or through any nationally recognized exchange.

 
 
16

--------------------------------------------------------------------------------

 
Back to Contents
 
(f)
In the event the Landlord in its sole reasonable discretion authorizes the
Tenant to assign the lease or to sublet all or a portion of the premises (other
then an assignment or subleasing authorizes by paragraph (i) above) The Tenant
named herein shall pay to the Landlord, monthly as received by the Tenant, as
additional rent, fifty (50%) percent of all Tenant’s profit. “Tenant’s Profit”
Shall mean all consideration received by the tenant (other than rental or
consideration received by the Tenant under a sublease or assignment entered into
pursuant to paragraph (i) of this Article) less (i) The rent, payable by the
Tenant under this lease doe the period in question (exclusive of any amount
payable by the Tenant under this subparagraph (k)), Such rent to be pro-rated if
less than all of the premises are sublet (ii) any brokerage commissions (not
exceeding 110% of those set forth in Landlord’s brokerage commission schedule as
published from time to time). And reasonable legal fees paid by the Tenant to
the Landlord pursuant to the provisions of paragraph 9h) of this Article (iv)
any payments made by the Tenant in connection with the assignment of its
interest in this lease pursuant to Article 31-B of the Tax Law of the State or
New York or any real property transfer tax of the United States or the City or
State of New York (other than income taxes), (v) reasonable advertising costs
incurred in connection with such subletting or assignment, (vi) any free rent or
work allowance or work letter payable to or for the benefit of any subtenant or
assignee, and (vii) reasonable value of any other construction performed by or
on behalf of the tenant and necessary to sublet the premises. In the case of a
sublease, the expense set forth in (ii)-(vii) shall be amortized on a straight
line basis over the term of the sublease. In the case of an assignment, if the
consideration to be paid to the Tenant shall be paid in installments, the
expenses set forth in (ii) through (iv) shall be amortized over the period
during which the installments are to be paid.



(g)
No Consent given by the landlord shall be deemed to permit any act except the
act to which it specifically refers, or to render unnecessary any subsequent
consent, and any assignment or subletting of the premises shall not relieve the
Tenant or any means assignee from any obligations, duty or covenant under this
lease. No assignment, transfer, mortgage, encumbrance, subletting or arrangement
in respect of the occupancy of the premises shall create any right in the
assignee, transferee, mortgagee, subtenant or occupant, unless the consent of
the Landlord, if required shall first have been obtained in accordance with the
provisions of this Article SEVENTEEN. Any assignee by accepting an assignment
shall nevertheless be conclusively deemed to have assumed this lease and all
obligations to accrue there under and further to have agreed to fully and duly
perform all the Tenant’s covenants herein contained. If the tenant shall, at any
time, be in default in the payment of rent, the landlord shall have the right to
collect rent from any assignee or subtenant, and credit the same to the account
of the Tenant, and no such collection shall constitute a waiver of the foregoing
covenant or the acceptance of anyone other than the Tenant, as the tenant, or
shall otherwise release, impair or otherwise affect any obligation of the Tenant
under this lease.



(h)
The Tenant shall remain fully liable for the performance of all the Tenant’s
obligations hereunder notwithstanding anything provided for herein, and without
limiting the generality of the foregoing, shall remain fully responsible and
liable to the landlord for all acts and omissions of any subtenant or assignee
or anyone claiming under or through any such person which shall be in violation
by the tenant. Upon any termination of this lease, it is expressly agreed that
the tenant, shall deliver to the Landlord all sublease, security deposits
(including interest), contracts, documents, rent rolls and other records used in
the operation of the premises and, unless the sublease shall have previously
terminated and the security deposit returned to subtenant or applied as provided
by the sublease, all security deposits held by the Tenant.




 
(i)
With respect to any present or future subleases, the Tenant shall not accept
prepayment of rent prior to its due date in excess of one month (but the
provisions of the foregoing shall not prohibit the Tenant from collecting from
any subtenant a security deposit provided such security deposit is delineated in
the sublease as being not advance rent, but security, returnable to the
subtenant after the termination of the term of the sublease) The Tenant agrees
to indemnify and save the Landlord harmless from and against any claim or lien
against the Landlord or the premises for the return of any security under any
subleases with a subtenant which was not previously delivered to the Landlord
and agrees further that all subleases hereafter made with subtenants shall
Provide that the lease security deposited by the subtenant shall not be a lien
or claim against the interest of the Landlord

 
 
17

--------------------------------------------------------------------------------

 
Back to Contents
 

 
(j)
(i)  Subject to all bankruptcy laws, if the Tenant assumes this lease and
proposes to assign the same pursuant to the provisions of 11 U.S.C Section 101
et. Seq (the “Bankruptcy Code”) to any person or entity who shall have made a
bona fide offer to accept an assignment of this lease on terms acceptable to the
tenant, then notice of such proposed assignment shall be given to the Landlord
by the Tenant no later than twenty (20) days after receipt by the Tenant of such
bona fide offer but in any event no later than ten (10) days prior to the date
that the Tenant shall make application to a court of competent jurisdiction for
authority and approval to enter into such assignment and assumption. Such notice
shall set forth 9x) the name and address of such person, (y) all of the terms
and conditions of such offer, and 9z) adequate assurance of future performance
by such person under this lease, including, without limitation, the assurance
referred to in Section 365 (b) (3) of the Bankruptcy Code. The Landlord Shall
have the prior right and option, to be exercised by notice to the Tenant given
at any time prior to the effective date of such proposed assignment of this
lease upon the same terms and conditions and for the same consideration, if any
as the bona fide offer made by such person, less any brokerage commission which
would be payable in connection with such assignment.




   
(ii)  The term “adequate assurance of future performance” as used in this lease
shall mean that any proposed assignee shall among other things: (a) deposit with
the Landlord on the assumption of this lease an amount equal to the then fixed
rent and additional rent as security for the faithful performance and observance
by such assignee of the terms and obligations of this lease, which sum shall be
held in accordance with the provisions of Article TWENTY-NINE hereof; (b)
furnish the Landlord with financial statements of such assignee for the prior
three(3) fiscal years, as finally determined after an audit and certified as
correct by a certified public accountant, which financial statements shall show
a Net Worth of at least the Net Worth of the Tenant named herein as of the date
of this lease for each of such three (3) years and (c) provide such other
information or take such action as the landlord, in its reasonable judgment
shall determine is necessary to provide adequate assurance of the performance by
such assignee of its obligations under this lease.



(k)
Notwithstanding anything to contrary contained herein, no assignment or
subletting by the Tenant, nor any other transfer or vesting of the Tenant’s
interest hereunder (whether by merger, operation of law or otherwise), shall be
permitted if the proposed assignment or sublease (i) provides for a rental or
other payment for the leasing, use, occupancy or utilization of al or any part
of the premises based, in whole or in part, on the income or profits derived by
any person from the property so leased, used, occupied or utilized other than an
amount based on a fixed percentage or percentages of gross receipts or sales to
(ii) does not provide that such assignee or subtenant shall not enter into any
lease, sublease, license, concession or other agreement for the use, occupancy
or utilization of all or any portion of the premises which provided for a rental
or other payment for such use. Occupancy or utilization based, in whole or in
part, on the income or profits derived by any person from the property so
leased, occupied or utilized other than an amount based on a fixed percentage of
gross receipts or sales.

 
ARTICLE  EIGHTEEN
WAIVER AND SURRENDER; REMEDIES CUMULATIVE
 
No consent or waiver of any provision hereof or acceptance of any surrender
shall be implied from any act or forbearance by the Landlord or the Tenant. No
agreements purporting to accept a surrender of this lease, or to modify, alter
amend or waive any term or provision thereof, shall have any effect or validity
whatever, unless the same shall be in writing and executed by the Landlord and
by the Tenant and be duly delivered nor shall the delivery of any keys to anyone
have any legal effect, any rule or provision of law to the contrary
notwithstanding. Any consent waiver or acceptance of surrender in writing and
properly executed and delivered as foresaid, shall be limited to the special
instance for which it is given, and no superintendent or employee, other than an
officer of the landlord or of its managing agent, an no renting representative
shall have any authority to accept a surrender of the premises, or to make any
agreement or modification of this lease, or any of the terms and provisions
hereof. No provision of any lease made by the landlord to any other tenant of
the building shall be taken into consideration in any manner whatever in
Determining the rights of the Tenant herein. No payment by the Tenant or receipt
by the landlord of a lesser amount than the monthly rent herein stipulated shall
be deemed to be other than on account of the stipulated rent, nor shall any
endorsement on any check , nor any letter companying any such payment of rent be
deemed an accord and satisfaction (unless an agreement to accept a lesser amount
to be signed by the Landlord) but the Landlord may accept such payment without
prejudice to the Landlord’s full rights to recover the balance of such rent and
to institute summary proceedings therefore. If the tenant is in arrears in the
payment of fixed rent or additional rent or any other sum which may become
payable under this lease, the tenant waives its right, if any to designate the
items in arrears against which any payments made by Tenant are to be credited
and Landlord may apply any of such payments to any such items in arrears as the
Landlord, in its sole discretion, shall determine, irrespective of any such
designation or request by the Tenant as to the items against which any such
payments shall be credited. The receipt by the Landlord of any fixed rent, or
additional rent or of any other sum of money which may be payable under this
lease, or of any portion thereof, shall not be deemed a waiver of the right of
the Landlord to enforce the payment of any sum of any kind previously due or
which may thereafter become due under this lease, or of the right to forfeit
this lease by such remedies as may be appropriate, or to terminate this lease or
to exercise any of the rights and remedies reserved to the Landlord here under.
The failure of either party to enforce any covenant or condition )although the
other party shall have repeatedly or continuously broken the same without
objection from such party) shall not stop either party at any time from taking
any action with respect to such breach which may be authorized by this lease, or
by law, or from enforcing said covenant or any other covenant or condition on
the occasion of any subsequent breach or default. The various rights, remedies,
powers and elections of the landlord, as provided in this lease or created by
law are cumulative and none of them shall be deemed to be exclusive of the
others or of such other rights remedies, powers or elections as are now or may
hereafter be conferred upon the Landlord by law or equity.
 
 
18

--------------------------------------------------------------------------------

 
Back to Contents
 
ARTICLE  NINETEEN
NO REPRESENTATIONS AS TO PREMISES
CERTIFICATE OF OCCUPANCY AND USE
 
The Tenant represents to the Landlord that the Tenant has made, or caused to be
made, a careful inspection of the premises and that the Tenant has made an
examination of the certificate of occupancy of the building and that the area
and present condition of the premises are in all respects satisfactory to the
tenant, except (if at all) as may herein otherwise be expressly stated in the
Work Letter annexed hereto, and that he tenant has determined that use of the
premises, as set forth in this lease, is consistent with the used permitted
under the Certificate of Occupancy. The Tenant acknowledges that no
representations or promises have been made by the Landlord or the Landlord’s
agents with respect to the premises or the building or the certificate of
occupancy thereof, except as in this lease set forth, and no rights, easements
or licenses are acquired by the Tenant except as expressly set forth here in.
The statements contained in this lease regarding the use of the premises by the
Tenant shall not be deemed a representation or warranty by the Landlord that
such use is lawful or permitted by the Certificate of Occupancy of the building.
 
ARTICLE  TWENTY
LIMITATION OF LANDLORD’S LIABILITY
 
a)
The Tenant shall make no claim upon the landlord for abatement of rent,
constructive eviction, rescission, or otherwise, and the landlord shall be
exempt from all liability, except for injuries to the Tenant’s person or
property which are due to negligence of the Landlord, Its agents servants or
employees in the management of the premises or the real property of which the
premise are a part, for or on account of any annoyance, inconvenience,
interference with business, or other damage, caused by (i) any interruption,
malfunction or curtailment of the operation of the elevator service, heating
plants, sprinkler system, gas, water, sewer or steam supply, plumbing,
machinery, electric equipment or other appurtenances, facilities, equipment and
conveniences in the building, whether such interruption, malfunction, or
curtailment be due to breakdowns, or repairs or strikes or inability to obtain
electricity, fuel or water due to any such cause or any other cause beyond the
landlord’s control; (ii) any work of repair, alteration, renovation or
replacement done by or on behalf of the landlord or any other tenant; (iii) any
water, rain, snow, steam, gas, electricity or other element, which may enter,
flow from or into the premises or any part of the building, or any noise or
vibration audible in, or transmitted to the premises; (iv) any vermin; (v) any
failing paint, plaster or cement; (vi) any interference with light or with other
easements or incorporeal hereditaments (vii) any latent defect or deterioration
in the building or the appurtenances thereof, whether or not the Landlord shall
have been notified of any condition allegedly causing same; (viii) any zoning
ordinance or other acts of governmental or public authority now or hereafter in
force; and (ix) any act or omission of any other occupant of the building or
other person temporarily therein. The tenant will not hold the landlord liable
for any loss or there of , or damage to, any property in the premises done or
caused by an employee, servant, or agent of the landlord who is invited into the
premises by the Tenant, nor for the loss, damage or theft of any property stores
or left in the basement or in any other part of the building, which is not
enclosed within the premises or of any property, left with an employee of the
Landlord, notwithstanding such theft, loss or damage may occur through
carelessness or negligence of the landlords employees and the Tenant agrees that
any employee in entering the premises at the invitation of the Tenant or other
person at whose instance he may be acting and not agent of the landlord.
Employees are not permitted to receive or accept packages or property for
account of Tenants. The use of storerooms or storage space for personal property
(if provided (shall be at the tenant’s risk and the tenant will not hold the
landlord liable for any loss of or damage to person or property therein thereby.
Nothing in this lease contained shall impose any obligation upon the landlord
with respect to any real property other than the building whether said other
real property be owned by the landlord or otherwise, or shall in any way limit
the landlords right to build upon or otherwise use said other real property in
such manner as the landlord may see fit. The Tenant shall make no claim upon the
landlord for abatement of rent, constructive eviction or rescission, and the
landlord shall have no liability by reason of the Landlord’s failure to enforce
the provisions of the lease to any other tenant against such other tenant.

 
 
19

--------------------------------------------------------------------------------

 
Back to Contents
 
b)
Any right and authority reserved by and granted to the landlord under this
lease, to enter upon and make repairs in the premises shall not be taken as
obligating the landlord to inspect and to repair the premises and the landlord
hereby assumes no responsibility or liability for the care, inspection,
maintenance, supervision, alteration or repair of the premise except as herein
specifically provided. The Tenant assumes possession and control of the premises
and exclusively the whole duty of care and repair thereof, except as here in
specifically provided and the duty of care, f if any, owned by the tenant to the
persons on the sidewalks or in the corridors of the building.



c)
The officers, directors, employers, partner’s shareholders and principals direct
of indirect comprising the Landlord (collectively the “Parties”) shall not be
liable for the performance of the Landlord’s obligations under this lease. The
Tenant shall not look solely to the landlord to enforce the landlord’s
obligations under this lease. The Tenant shall look solely to the Landlord to
enforce the landlord’s obligations under this lease and shall not seek any
damages against any of the Parties. The liability of the Landlord for the
Landlord’s obligations under this lease shall be limited to Landlord’s Equity in
the building. “Landlord’s Equity” as used herein means the lesser of (i) the
interest of the Landlord in and to the building and (ii) the interest the
Landlord would have in the building if it were encumbered by an indebtedness
held by a person not a party to this lease in an amount equal to 75$ of then
current fair market value of the building (as such value of such interest is
determined in good faith by the Landlord). The Tenant shall not look to any
other property or assets of the Landlord, Other than Landlord’s Equity, or the
property or assets of any of the parties in seeking either to enforce the
Landlord’s obligations under this lease or to satisfy a judgment for the
Landlord’s failure to perform such obligations.



d)
The Term “Landlord” As used in this lease, means only the owner for the time
being of the premises. If the Landlord shall hereafter sell, exchange or lease
the entire building or the land and building wherein the premises are located,
or being the lessee thereof, shall assign its lease, the grantee, lessee, or
assignee thereof, as the case may be shall, without further agreement by any
party, be exclusively deemed to be the landlord of this lease and to have
assumed and undertaken to carry out all of the obligations hereof on the part of
the landlord to be performed, and the tenant does hereby release the above named
landlord from any claim or liability arising or accruing hereunder subsequent to
such transfer of ownership or possession, for breach of the covenant of quiet
enjoyment, otherwise.



e)
If the lease provides that the Landlord’s consent is not to be unreasonably
withheld or delayed, and it is the final order of any court having jurisdiction
thereof that the Landlord has been unreasonable, the only effect shall be that
the Landlord shall be deemed to have given such consent but in no event shall
the landlord be liable to the tenant for any monetary damages by reason of the
withholding or delaying of its consent.

 
 
20

--------------------------------------------------------------------------------

 
Back to Contents
 
ARTICLE  TWENTY-ONE
INDEMNITY BY TENANT
 
The Tenant hereby indemnifies and agrees forever to save harmless the Landlord
against any and all liabilities, penalties, claims, damages, expenses (including
without limitation, attorney’s fees whether in a proceeding between the landlord
and the tenant or between the landlord and any third party) or judgments,
arising from injury to person or property of any kind, occasioned wholly or in
part by the Tenant’s failure to perform or abide by any of the covenants of the
Tenant, or of the employees, customers, agents, assigns, invitees, or licensees
or under-tenants of the Tenant, or based of any matter or thing growing our of
the Tenant’s use or occupation of the premises or any part of the building. The
Tenant shall not do or permit any act or thing to be done upon the premises
which may subject the Landlord to any liability by reason of any violations of
any requirements of law with which the Tenant is obligated to comply under this
lease, and the Tenant shall exercise such control over the premises as to
protect the Landlord against any such liability. In case any claim, action or
proceeding is made or brought against the landlord by reason of any such claim,
the tenant upon written notice from the landlord, shall, at the tenants sole
cost and expense, resist or defend such action or proceeding by counsel approved
by the Landlord in writing. The Landlord agrees that counsel for the tenants
insurance carrier shall be deemed satisfactory. If the damages sought by the
party asserting such claim exceed the limits of the Tenant’s insurance coverage,
the landlords shall be entitled to have its own counsel participate with the
tenant’s counsel in resisting or defending such action and the tenant shall
reimburse the landlord for any reasonable cost it incurs in connection
therewith. The provisions of this Article TWENTY-ONE shall survive the
expiration or sooner termination of this lease.
 
ARTICLE  TWENTY TWO
NOTICES
 
Any notice which is to be given by either party to the other pursuant to this
lease shall be in writing and shall be given as follows: (a) if such notice is
to be given by the landlord to the tenant, such notice may be given personally
be delivering the same to the Tenant, or if the Tenant be a corporations or
partnership, to any officer, partner or other employee of the tenant, at the
premises or at any other place, or by registered or certified mail, postage
prepaid, return receipt requested, or by nationally recognized overnight service
providing evidence of delivery, addressed to the Tenant at its address given in
this lease or at the premises, or such address as the Tenant shall hereafter
designate in writing: (b) If such notice is to be given by the tenant to the
landlord, such notice shall be given by registered or certified mail, postage
prepaid, return receipt requested, or by nationally recognized overnight service
providing evidence of delivery, addressed to the Landlord at 74 Trinity Place,
New York, New York, 10006, Attention: Director of Commercial Real Estate
Leasing, or at such other address as the landlord shall hereafter designate in
writing. Any notice shall be deemed to have been given on the date when same
shall have been delivered, in the case of personal delivery, or two days after
the same shall have been properly mailed in the case of certified or registered
mail, or on the first following business day if sent by overnight mail service.
The attorneys for either party shall have the right, but not the obligation, to
send notices on behalf of their respective clients. Notwithstanding the
foregoing, all bills may be sent directly to the Tenant by regular mail.
 
 
21

--------------------------------------------------------------------------------

 
Back to Contents
 
ARTICLE  TWENTY-THREE
INSOLVENCY
 
(a)
Each of the following shall be a “Bankruptcy Event” Hereunder:




 
(1)
if the tenant shall generally not, or shall be unable to, or shall admit its
inability to pay its debts as they become due; or




 
(2)
if the tenant shall make a general assignment for the benefit of creditors; or




 
(3)
if the tenant shall commence or institute any case, proceeding or other action
(i) seeking relief on its behalf as debtor, or to adjudicate it a bankrupt or
insolvent , or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition, or other relief with respect to it or its
debts under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, or (ii)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all substantial part of its property.




 
(4)
If any case, proceeding or other action shall be commenced against or instituted
against the tenant (i) seeking an order for relief entered against the debtor or
to adjudicate it a bankrupt or insolvent or seeking reorganization,
arrangements, adjustment, winding up, liquidating, dissolution, composition, or
other relief with respect to its debts under any existing or future law of any
jurisdiction, domestic or foreign, relations to bankruptcy , insolvency,
reorganization or relief of debtors, or (ii )seeking appointment of a receiver,
trustee, custodian, or other similar official for it or for all of any
substantial part of its property, which in either case (x) results in the entry
of any order for relief, adjudication of bankruptcy or insolvency, or such an
appointment or the issuance or entry of any other order having a similar effect
or (y) remains undismissed for a period of sixty (60) days or;




 
(5)
If any case proceeding or other action shall be commenced or instituted against
the tenant seeking issuance of a warrant of attachments, execution, distraint,
or similar process against all or any substantial part of the tenant’s property
which results in the entry of an order for such relief which is not vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or




 
(6)
If the Tenant shall take shall take any action in furtherance of, or indicating
its consent to approval of, or acquiescence, if any of the acts set forth in any
clauses (2) through (5) above or;




 
(7)
If a trustee, receiver or other custodian is appointed for any substantial part
of the assets of the tenant and such appointment is not vacated or stayed within
seven days.



(b)
If at any time (i) the Tenant shall be comprised of two or more people; or (ii)
the Tenant’s obligations under this lease have been guaranteed by any party
other than the Tenant or (iii) the Tenant’s interest in this lease has been
assigned, the word “tenant” as used in this article TWNTY-THREE shall be deemed
to mean any one or more of the persons primarily or secondarily liable for the
Tenant’s obligations under this lease. Any moneys received by the Landlord from
or on behalf of the Tenant during the pendency of any Bankruptcy Event shall be
deemed paid as compensation for the use and occupation of the premises and the
acceptance of any such compensation by the Landlord shall not be deemed an
acceptance of rent or a waiver by the Landlord of any rights under Articles
TWENTY-THREE or TWENTY-FIVE



(c)
If a Bankruptcy Event occurs at any time after the execution and delivery of
this lease, whether such event occurs prior or subsequent to the Commencement
Date or the Tenant’s entry into possession, such an event shall be deemed an
Event of Defaults and the Landlord shall have the right to terminate this lease
in the manner hereinafter provided. In the Event of such termination the tenant
or any person claiming under, by or through the Tenant, by virtue of any statute
or of an order of any court, shall not be entitled to possession or to remain in
possession of the premises but shall forthwith quit and surrender same.
Exclusive of and in addition to any other rights or remedies the landlord may
have through any other portion or provision of this lease or by virtue of any
rule of law or statute, said landlord may keep and retain, as damages, any rent,
security, deposit or other moneys or consideration received by the landlord from
the tenant or others on behalf of the tenant. Also in the event of termination
of this lease as aforesaid, the landlord shall be entitled, as and for
liquidated damages, and not as a penalty, from the tenant for breach of the
unexpired term of this lease, to a sum equal to the amount by which the rent for
the period of the unexpired portion of the lease term exceeds the ten fair and
reasonable rental value for the same period, both discount to present value at
six percent (6%). If at any time within a reasonable period following the date
of the termination of the lease, as aforesaid, the premises should be re-rented
by the Landlord, the rent realized by any re-letting shall be deemed prima facie
to be the rental value. In the event of the occurrence of any Bankruptcy Event
occasioned solely through the invocation by the Tenant or by third parties of
the laws of the State of New York, judicial or statutory, as distinguished from
the invocation of Federal laws relating to bankruptcy, reorganization, or
otherwise, the Landlord, in addition to the foregoing, may accelerate the full
amount of rent reserved for the remainder of the lease, and the same shall
forwith become due and payable to the Landlord. Nothing herein provided shall be
deemed to prevent or restrict the Landlord from proving and receiving as damages
herein the maximum permitted by any rule of law or statute prevailing when such
damages are to be proved, whether they be greater or less than those referred to
above.

 
 
22

--------------------------------------------------------------------------------

 
Back to Contents
 
ARTICLE  TWENTY-FOUR
REMEDIES OF THE LANDLORD
ON DEFAULT IN PERFORMANCE BY THE TENANT
  
(a)  If the Tenant shall default in the full and due performance of any covenant
of this lease, the Landlord shall have the right, after expiration of applicable
notice and cure periods (except in an emergency or provision for the performance
of such work without notice is elsewhere established), to perform the same for
the account of the Tenant, and in such event all workman employed by the
Landlord shall be deemed the agents of the Tenant, and any reasonable third
party out-of-pocket payment made, and the expense incurred, by the Landlord in
this connection, shall forthwith become due and payable by the Tenant to the
Landlord. If the Landlord is compelled to incur any expenses or incur any
obligation for the payment of money, including, without limitation, reasonable
attorneys’ fees in instituting, prosecuting or defending any action or
proceeding instituted by the Tenant or any third party by reason of any Event of
Default hereunder, the reasonable third party out-of-pocket sums or sums so paid
by the Landlord with all interest, costs and damages to which Landlord is
otherwise entitled under this lease shall be deemed immediately due to the
Landlord upon demand as additional rent. Any and all sums payable by the Tenant
to the Landlord shall bear interest at the lesser of (x) one percent (1%) per
month or (y) the maximum rate permitted by applicable law from the due date to
the date of actual payment, and any and all such sums (except the fixed rent
hereinabove expressly reserved) shall be deemed to be additional rent for the
period prior to such due date, and the Landlord shall have the same remedies for
default in the payment of such additional rent as for default in the payment of
the rent expressly reserved. If the Tenant’s term shall have expired at the time
of the making of such expenditures or incurring such obligations, such sums
shall be recoverable by the Landlord as damages.
 
(b)  In the event that under the provisions of this lease the Landlord shall
have the privilege of performing any covenant in respect of which the Tenant may
be in default and of recovering the expenses so involved from the Tenant as
additional rent or otherwise, such remedy shall not be the exclusive remedy of
the Landlord but the Landlord may , at its option, treat such default as a
breach of substantial obligation of this lease and shall have all the other
remedies in respect thereof provided in this or any other Article of this lease.
 
ARTICLE  TWENTY-FIVE
DEFAULT
 
     (a)
Each of the following events shall be an “Event of Default” hereunder:

 

 
(1)
if the Tenant shall default in the payment when due of any installment of fixed
rent or any item of additional rent when same shall be due and such default
shall continue for a period of five (5) business days after notice from the
Landlord; provided, however, that the Tenant shall be entitled to receive from
the Landlord no more than three (3) such notices in any twelve (12) month
period; or




 
(2)
Intentionally omitted.

 
 
23

--------------------------------------------------------------------------------

 
Back to Contents
 

 
(3)
If the premises shall be abandoned or deserted; or




 
(4)
If a Bankruptcy Event shall occur; or




 
(5)
Intentionally omitted




 
(6)
If the Tenant’s interest or any portion thereof in this lease shall devolve upon
or pass to any person, whether by operation of law or otherwise, except as
expressly permitted by Article SEVENTEEN hereof; or




 
(7)
Intentionally omitted




 
(8)
If the Tenant’s obligations under this lease have been guaranteed by any party
and if the guarantor shall default in the observance or performance of any of
the terms of the guaranty or if the guarantor shall repudiate the guaranty, or
if the guaranty shall terminate or be terminated for any reason without the
prior written consent of the Landlord or in accordance with the terms therof; or




 
(9)
If the Tenant shall default in the observance or performance of any other term,
covenant or condition of this lease and the Tenant shall fail to remedy such
default within twenty (20) days after notice from the Landlord to the Tenant of
such default, except that if the default is of such a nature that it cannot with
due diligence be remedied within such twenty-day period, the Tenant shall not be
in default if the Tenant shall commence within said twenty-day period and
thereafter diligently proceed to complete all steps necessary to remedy such
default, and further, so long as the extension of such cure period shall not (i)
subject the Landlord or any superior lessor or mortgagee to prosecution for a
crime or any other fine or charge, (ii) subject the premises, the building or
the land upon which the building is located to being condemned or vacated, (iii)
subject the land or the building to any lien or encumbrance, or (iv) result in
the termination of any superior lease or mortgage (so long as Tenant has been
notified in the notice of default that its failure to remedy such default may
result in such termination).




(b)
If an Event of Default shall occur, the Landlord may, at any time thereafter and
at its option, give the Tenant ten (10) days written notice of its intention to
terminate this lease, and in such event, on the tenth day following the giving
of such notice, this lease and the term and all rights of the Tenant under this
lease shall expire and terminate as if that were the Expiration Date and the
Tenant shall immediately quit and surrender the premises, but the Tenant shall
nonetheless be liable for all of its obligations hereunder, as provided for in
Article TWENTY-SIX.




(c)
Notwithstanding the foregoing, if such termination is stayed by order of any
court having jurisdiction over any proceeding which constitutes a Bankruptcy
Event or by federal or state statute, then, following the expiration of any such
stay, or if the trustee appointed in any such proceeding, the Tenant or the
Tenant as debtor-in-possession shall fail to assume the Tenant’s obligations
under this lease within the period proved therefore by law or within one hundred
twenty (120) days after entry of the order for relief or as may by allowed by
the court, or if the trustee, the Tenant or the Tenant as debtor-in-possession
shall fail to provide adequate assurance of the complete and continuous future
performance of the Tenant’s obligations under this lease as provided in Article
SEVENTEEN (o), the Landlord, to the extent permitted by law or by leave of the
court having jurisdiction over the proceeding constituting the Bankruptcy Event,
shall have the right, as its election, to terminate this lease on five (5) days
notice to the Tenant, the Tenant as debtor-in-possession or said trustee and
upon the expiration of said five (5) day period this lease shall cease and
expire as aforesaid the Tenant, the Tenant as debtor-in-possession shall
immediately quite and surrender the premises as aforesaid.




(d)
If an Event of Default described in clause (a)(1) shall occur, or if this lease
shall be terminated in accordance with the provisions of clauses (b) and (c)
above, the Landlord, without notice, may reenter and repossess the premises
without being liable to indictment, prosecution or damages therefore and may
dispossess the Tenant by summary proceedings or otherwise.

 
 
24

--------------------------------------------------------------------------------

 
Back to Contents
 

(e)
 If an Event of Default shall occur prior to the date fixed as the commencement
of any renewal or extension of this lease, the Landlord may cancel and terminate
such right of renewal or extension by written notice to the Tenant.

 
ARTICLE  TWENTY-SIX
REMEDIES AND DAMAGES
 

(a)
If an Event of Default shall occur and if this lease shall be terminated as
provided in Article TWENTY-FIVE:




 
(i)
The Landlord and its agents may immediately, or at any time thereafter, re-enter
the premises and remove all persons and property therefrom, either by summary
dispossess proceedings, or by any suitable action or proceeding at law, without
being liable to indictment, prosecution or damages therefore, and repossess and
enjoy the premises, together with all additions, alterations, installations and
improvements, and no entry by the Landlord shall be deemed an acceptance of
surrender.




 
(ii)
The Landlord may, at its option, re-let the premises in whole or in part, for
such term or terms and for such rentals and upon such other conditions, which
may include concessions and free rent periods as the Landlord, in its sole
discretion, determine, even though the same may extend beyond the Expiration
Date. The Landlord shall have no liability to the Tenant to re-let the premises
and the failure or refusal or the Landlord to re-let the premises or any part
thereof, or if the premises are re-let, the failure of the Landlord to collect
the rent under such re-letting, shall not relive the Tenant of any liability
under this lease. The Landlord may, at its option, make such repairs,
replacements, alterations, additions, improvements and other physical changes in
and to the premises as the Landlord, in its sole discretion, considers advisable
or necessary in connection with any such re-letting. Any such re-letting shall,
as the Landlord’s option, be either for the Landlord’s own account or as the
agent for the tenant.




(b)
The Tenant, on its behalf and on behalf of all persons claiming through or under
the Tenant, including all creditors, hereby expressly waives (i) any and all
right to regain possession of the premises or to reinstate or redeem this lease
under any present or future law and (ii) any and all rights of redemption and
all other rights to regain possession or to reinstate this lease, after (x) the
Tenant shall have been dispossessed by a judgment or by warrant of any court or
judge, or (y) and re-entry by the Landlord, or (z) any expiration or termination
of this lease, whether such dispossess, re-entry, expiration or termination
shall be by operation of law or pursuant to the provisions of this lease. Except
as otherwise provided by law, the Tenant waives and will waive all right to
trial by jury in any summary proceedings and in any other proceeding or action
at law hereafter instituted by the Landlord against the Tenant in respect of
this lease, the Tenant agrees not to interpose any counterclaim of whatever
nature or description in any such action or proceeding. The words re-enter and
re-entry as used in the lease are not restricted to their technical legal
meaning. In the event of a breach or threatened breach by the Tenant, or anyone
claiming by, through or under the Tenant, of any of the covenants or provisions
hereof, the Landlord shall have the right to obtain an injunction and the right
to invoke any remedy allowed at law or in equity as if re-entry, summary
proceedings and other remedies were not herein provided for. The remedies set
forth herein are cumulative and the mention in the lease of any remedy shall not
preclude the Landlord from exercising any other remedy allowed at law or
inequity.




(c)
If this lease and the term shall expire as provided in Article TWENTY-FIVE, or
by or under any summary proceeding or any other action or proceeding by the
Landlord against the Tenant or any person claiming by, through or under the
Tenant, or if the Landlord shall re-enter the premises as provided in paragraph
(a) above, or by or under any summary proceeding or any other action or
proceeding, then, in any of said events:

 
 
25

--------------------------------------------------------------------------------

 
Back to Contents
 

 
(i)
The Tenant shall pay to the Landlord all fixed rent and additional rent and
other charges payable under this lease by the Tenant to the landlord to the date
upon which this lease the term shall have expired or has been terminated by the
Landlord;




 
(ii)
The Tenant shall also be liable for an shall pay to the Landlord, as liquidated
damages, any deficiency (the “Deficiency”) between the fixed rent and additional
rent reserved in this lease for the period which would have constituted the
unexpired portion of the term (including any renewal term exercised by the
Tenant prior to the termination of this lease or re-entry by the Landlord, and
in such case the additional rent for the renewal term shall be assumed to be the
same as was payable for the year immediately preceding such termination or
re-entry) and the net amount, if any, actually received by the Landlord from any
re-letting of the premises pursuant to paragraph (a)(ii) above. The Landlord
shall be entitled to deduct from the rentals actually collected under any
re-letting all of the expense which Landlord incurred by reason of the Tenant’s
default and in connection with such re-entry and re-letting, including, but not
limited to, all repossession costs, legal expenses, brokerage commissions,
attorney’s fees, court costs and disbursements, the cost of repairs,
redecoration and alterations in preparing the premises for re-letting, and the
amount of rent concessions and work allowances and the like granted in
connection with such re-letting. The Deficiency shall be paid in monthly
installments by the Tenant on the days specified in this lease for payment of
installments of fixed rent, and the Tenant shall not be entitled to withhold any
such payment until the Expiration Date set forth in this lease. The Landlord
shall be entitled to recover from the Tenant each monthly Deficiency as the same
arises and no suit to collect the amount of deficiency for any month shall
prejudice the Landlord’s right to collect the Deficiency for any subsequent
month by a similar proceeding.




(d)
The liability of the Tenant shall survive the issuance of a final order and
warrant of dispossess, and re-entry by the Landlord, and any other termination
of this lease as a result of an Event of Default, and the granting by the
Landlord of a new lease upon the premises to another tenant and the Tenant
hereby waives any defense which might be predicated upon any of said acts or
events. If the premises are re-let together with any other space in the
building, the rental collected and the expenses incurred in connection with such
re-letting shall be apportioned as reasonably determined by the Landlord. In no
event shall the Tenant be entitled to receive any rents collected or payable
under any re-letting, whether or not such rents exceed the fixed rent reserved
under this lease. Nothing contained in Articles TWENTY-FIVE or TWENTY-SIX shall
be deemed to limit or preclude the recovery by the Landlord from the Tenant of
the maximum amount allowed to be obtained as damages by any statute or rule of
law, or any sums or damages to which the Landlord may be entitled in addition to
the damages set forth in paragraph (c) above.

 
ARTICLE  TWENTY-SEVEN
SURRENDER AT EXPIRATION
 

 
Upon the expiration or any termination of the term of this lease, the Tenant
shall quit and surrender the premises, together with any fixtures, equipment or
appurtenances installed in the premises at the commencement of this lease, and
any alterations, decorations, additions and improvements which are not to be
removed in compliance with the provisions of Article FOUR hereof, to the
Landlord, in good order and condition, ordinary wear and tear and damage by
casualty and condemnation excepted. The Tenant shall remove all its furnishings,
trade, fixtures, stock in trade and like personal property in accord with the
requirements of Article FOUR, so as to leave the premises broom-clean and in an
orderly condition. If the last day of the term of this lease falls on Saturday
or Sunday, this lease shall expire on the business day immediately preceding.
The Tenant’s obligation to observe and perform this covenant shall survive the
expiration or other termination of the term of this lease. The Tenant
acknowledges that possession of the premises must be surrendered to the Landlord
on the Expiration Date. The parties recognize that the damage to the Landlord
resulting from any failure by the Tenant to timely surrender possession of the
premises will be substantial, will exceed the amount of the monthly installments
of the fixed rent and additional rent payable hereunder and will be impossible
to accurately measure. The Tenant agrees that if possession of the premises is
not delivered to the Landlord on the Expiration Date (or any sooner termination
date), in addition to any other rights or remedies the Landlord may have
hereunder or in equity or at law, and without in any manner limiting the
Landlord’s right to demonstrate and collect any damages suffered by the
Landlord, the Tenant shall pay to the Landlord on account of use and occupancy
of the premises for each month and for each portion of any month during which
the Tenant holds over in the premises after the Expiration Date, a sum equal to
two (2) times the aggregate of the fixed rent and additional rent which was
payable under this lease during the last month of the term. In addition, and
without in any manner limiting the Landlord’s right to demonstrate and collect
any damages suffered by the Landlord and arising from the Tenant’s failure to
surrender the premises as provided herein, the Tenant shall indemnify and hold
the Landlord harmless from and against all cost, liability, damages and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
resulting from delay by the Tenant in so surrendering the premises. In the even
the Tenant shall holdover or remain in possession of any portion of the premises
for more than ninety (90) days after the Expiration Date or the earlier
termination of this lease, the Tenant shall also indemnify the Landlord from and
against any consequential damages incurred by the Landlord, as a result thereof,
including, without limitation, any claims made by any succeeding or prospective
tenant as a result of such delay. Nothing herein contained shall be deemed to
permit the Tenant to retain possession of the premises after the Expiration Date
(or sooner termination) of this lease or to limit in any manner the Landlord’s
right to regain possession of the premises through summary proceedings, or
otherwise, and no acceptance by the Landlord of payments from the Tenant after
the Expiration Date shall be deemed to be other than on account of the amount to
be paid by the Tenant in accordance with the provisions of this Article. The
provisions of this Article shall survive the expiration of the term of this
lease.

 
 
26

--------------------------------------------------------------------------------

 
Back to Contents
 
ARTICLE TWENTY-EIGHT
QUIET ENJOYMENT
 

 
The Landlord covenants that, if the Tenant shall duly keep and perform all the
terms and conditions hereof, the Tenant shall peaceably and quietly have, hold
and enjoy the premises for the term aforesaid, free from interference from the
Landlord or anyone claiming, by through or under the Landlord, subject however
to ground leases, underlying leases and mortgages as hereinbefore described, and
to the lien, rights and estate by virtue of unpaid taxes of any government
having jurisdiction of the premises of which the herein premises are a part.

 
ARTICLE TWENTY-NINE
SECURITY DEPOSIT
 

   
(a)  The Tenant has deposited with the Landlord the sum of Three Hundred Fifty
Thousand and 00/100 Dollars ($350,000.00) to secure the faithful performance by
the Tenant of all the terms, conditions, covenants and agreements of this lease,
and to make good to the Landlord any damage which it may sustain by reason of
any act or omission of the Tenant. The Landlord shall segregate the said
security deposit as a trust fund in an interest-bearing account no to be mingled
with other funds of the Landlord, and if, during the term of this lease, the
Landlord shall sell, exchange or lease the entire building, subject to this
lease, or being the lessee thereof, shall assign its lease, the Landlord shall
have the right to pay or transfer the said deposit to such grantee, lessee, or
assignee, as the case may be, and, provided the grantee expressly assumes the
Landlord’s obligation to hold, apply and return the security deposit in
accordance with the terms of this lease, the Landlord shall be released from all
responsibility and liability in connection therewith, and the Tenant will look
solely to said grantee, lessee, or assignee for its return. If the aforesaid
security deposit shall be deposited with a bank or trust company, savings bank
or savings and loan association, the Landlord shall advise the Tenant of the
name and address thereof. The Tenant shall be entitled to the payment of any
interest on the aforesaid security deposit if earned and any interest earned
upon such deposit less the amount equal to 1% of the deposit, to which the
Landlord shall be entitled as administration expense shall be paid to the Tenant
annually. The Tenant’s interest in said deposit shall not be assigned or
encumbered without the written consent of the Landlord and neither the Landlord
nor its successors or assigns shall be bound by any such attempted assignment or
attempted encumbrance, and within thirty (30) days after the expiration of the
term, the amount of said deposit shall be repaid to the Tenant, less any proper
charges against the same, as hereinabove or hereinafter provided. If the Tenant
shall at any time be in default beyond the expiration of applicable notice and
cure periods with respect to any payment of rent or of additional rent or of any
other payment due from the Tenant to the Landlord under this lease, the Landlord
may apply such portion of said deposit as may be adequate to cure such default,
including but not by way of limitation, interest, costs, fees and other
expenses, paid or incurred by the Landlord pursuant to this lease, and
thereafter such portion so applied shall be free from any claim by the Tenant
for its return. If the Landlord shall re-enter, pursuant to the provisions of
this lease (other than in the even of insolvency in which event the provisions
of Article TEWENTY-THREE of the lease shall apply), and shall re-let the
premises for its own account, the entire said deposit shall immediately be and
become the absolute property of the Landlord, as fixed, liquidated and agreed
damages, an not as a penalty, it being impossible in such event to ascertain the
exact amount of the damage which the Landlord may thus sustain, but unless the
Landlord shall so re-let the premises for its own account, the Landlord shall
continue to hold the said deposit, as security for the performance of the
Tenant’s obligations, until the date herein expressly fixed for the expiration
of the term, and apply the same from time to time to the unpaid obligations of
the Tenant, under the same terms and conditions as if the said lease were still
in force and effect. No termination of this lease or re-entry by the Landlord
for default of the tenant shall entitle the Tenant to the return of any part of
said deposit, nor shall the retention of such deposit, after such re-entry,
impair or otherwise affect the Tenant’s liability to the Landlord during the
balance of the term originally provided for. If, at any time, the said deposit
shall be diminished, by reason of the Landlord’s having applied any part thereof
in accordance with the provisions of this paragraph, the Tenant shall pay over
to the Landlord upon demand, the equivalent of such decrease, to be added to
said deposit and to be held and applied in accordance with the provisions of
this paragraph. Upon the twelfth month anniversary of the Commencement Date, and
on each anniversary of the Commencement Date, and further provided that, as of
any such date, no Event of Default then outstanding hereunder, the amount of the
security deposit to be held by the Landlord pursuant to this Article shall be
reduced to the amount indicated:

 
 
27

--------------------------------------------------------------------------------

 
Back to Contents
 
Anniversary of the
 Commencement Date
 
Amount of Security Deposit
 
     1st Anniversary
  $ 300,000  
     2nd Anniversary
  $ 250,000  
     3rd Anniversary
  $ 200,000  
     4th Anniversary
  $ 150,000  
     5th Anniversary
  $ 100,000  




 
(b)    In lieu of delivering cash as the security deposit, the Tenant may
deliver to the Landlord an unconditional, irrevocable and transferable letter of
credit (such letter of credit or any extension or replacement thereof, being
hereinafter referred to as the “Letter of Credit”) issued for the account of the
Landlord by a New York Clearing House bank reasonably acceptable to the
Landlord, in substance satisfactory to the Landlord, which Letter of Credit is
to be held by Landlord in accordance with the terms of this Article TWENTY-NINE.
The Letter of Credit shall permit the Landlord or its duly authorized
representative (1) to draw thereon up to the full amount of the credit evidenced
thereby upon presentation of the Letter of Credit and a sight draft in the
amount to be drawn and (2) to draw the full amount thereof to be held as cash
security pursuant to this Article if for any reason the Letter of Credit is not
renewed within forty five (45) days prior to its expiration date. The Letter of
Credit shall be fully transferable by the Landlord and its successors and
assigns without charge to the Landlord. In the event that the expiration date of
the Letter of Credit is prior to forty five (45) days after the Expiration Date
(or forty five days after any subsequent date through which the term of this
lease may be extended), if the Landlord received notice from the bank or the
Tenant that the Letter of Credit is not being renewed or in the event that the
Tenant has not delivered a replacement cash security deposit or Letter of Credit
to the Landlord by thirty (30) days before the expiration of the Letter of
Credit, then the Landlord, acting through one of its duly authorized
representatives shall be entitled to present the Letter of Credit for immediate
payment of the then potential amount available pursuant to the Letter of Credit,
and the amount of the Letter of Credit shall become the Deposit hereunder and
shall be held, applied and returned by the Landlord in accordance with the terms
provided by the lease for the holding, application and return of the Deposit. If
the Letter of Credit is not being renewed but the Tenant does deliver a
replacement Deposit or a similar Letter of Credit by thirty (30) days before
expiration of the Letter of Credit, then the Landlord shall not thereafter be
entitled to present the expiring Letter of Credit for payment of any amounts.
The Landlord shall reasonably cooperate with the Tenant in substituting a Letter
of Credit in order to effectuate the reductions in the security deposit
contemplated in paragraph (a) above, provided, however, that in no event shall
the Landlord be obligated to relinquish possession of a Letter of Credit until
it has received a valid replacement thereof in accordance with the terms of this
lease.

 
 
28

--------------------------------------------------------------------------------

 
Back to Contents
 
ARTICLE THIRTY
REAL ESTATE TAX AND CPI ESCALATION
 

 
     (a)  Real Estate Tax and CPI Escalation. In order to adjust, during the
term of this lease, for increases (i) in the expenses of the Landlord for Real
Estate Taxes, the Tenant shall pay to the Landlord, as additional rent, Tenant’s
Proportionate Share of any increases in such Real Estate Taxes, and (ii) in
operating expenses incurred by the Landlord, the Tenant shall pay to the
Landlord, as additional rent, the amount by which the fixed rent is increased by
reason of increases in the Index over the Base Index, both computed in the
manner set forth in this Article.




 
     (b)  Definition. As used in this Article, the following capitalized words
or expressions shall have the meanings ascribed to them below:




     
     1. “Real Estate Taxes” shall mean the aggregate amount of real estate taxes
and any general or special assessments (exclusive of interest and penalties
thereon) imposed upon the building and the land upon which it is located
(collectively, the “Property”), by Federal, State or local government,
including, without limitation, (i) assessments made upon or with respect to any
“air” or “development” rights now or hereafter affecting the Property, (ii) any
fee, tax or charge imposed by any governmental authority for any vaults or vault
space within or outside the boundaries of the Property, (iii) any expenditures
for fees and expenses incurred by the Landlord in connection with any action or
proceeding to reduce the assessed valuation of the Property, and (iv) any taxes
or assessments levied after the date of this lease in whole or in part for
public benefits to the Property, including, without limitation, any Business
Improvement District taxes and assessments; without taking into account any
discount that the Landlord may receive by virtue of any early payment of Real
Estate Taxes. If because of any change in the taxation of real estate, any other
tax or assessment, however denominated (including, without limitation, any
franchise, income, profit, sales, use, occupancy, gross receipts or rental tax)
is imposed upon the Landlord or owner of the Property, or the occupancy, rents
or income therefrom, in substitution for any of the foregoing Real Estate Taxes,
such other tax or assessment shall be deemed part of Real Estate Taxes computed
as if the Landlord’s sole asset were the Property. Anything to the contrary
notwithstanding, Real Estate Taxes shall not include (w) any taxes in the
Landlord’s income, (x) franchise taxes, (y) estate or inheritance taxes or (z)
any similar taxes, imposed on the Landlord, unless such taxes are levied,
assessed or imposed in lieu of or as a substitute for the whole or any part of
the taxes, assessments, levies or impositions which now constitute Real Estate
Taxes. If, by law, any assessment may be paid in installments, then, for the
purposes herof, (i) such assessment shall be deemed to have been payable in the
maximum number of installments permitted by law and (ii) there shall be included
in Real Estate Taxes for each subsequent Tax Year in which such installments may
be paid, the installments of such assessments so becoming payable during such
subsequent Tax Year, together with any interest thereon payable during such
subsequent Tax Year.

 
 
29

--------------------------------------------------------------------------------

 
Back to Contents
 

 
     2.  “Base Rent” shall mean an amount equal to the then applicable fixed
rent set forth in Article One of the lease.




 
     3.  “Base Year” shall mean the New York City fiscal year commencing July 1,
1999 and ending June 30, 2000.




 
     4.  “Base Taxes” shall mean the Real Estate Taxes payable during the Base
Year.




 
     5.  “Tax Year” shall mean the twelve month period following the Base Year
and each succeeding twelve month period thereafter, any portion of which occurs
during the term of this lease.




 
     6.  “Tax Statement” shall mean statement setting forth a comparison of the
Real Estate Taxes for a Tax Year with the Base Taxes.




 
     7.  “Tenants Proportionate Share” shall mean 100%.




 
     8.  “Index” shall mean the “Consumer Price Index for All Urban Consumers
(1982/84=100)” specified for “All Items”, relating to New York, NY – Northern NJ
Area, published by the Bureau of Labor Statistics of the Unites States
Department of Labor, or any successor index thereto, appropriately adjusted. In
the event the Index shall hereafter be converted to a different standard
reference base or otherwise revised, the determination of the CPI Adjustment
shall be made on the basis of such conversion factor, formula or table for
converting the Index as may be published by the Bureau of Labor Statistics, or,
if said Bureau shall not publish the same, then wit the use of such conversion
factor, formula or table as may be published by Prentice-Hall, Inc., or failing
such publication, by any other nationally recognized publisher of similar
statistical information. In the even either Index shall cease to be published,
and there is no successor thereto, then, for the purposes of this Article, there
shall be substituted for the Index uch other index as the Landlord and Tenant
shall reasonably agree upon, and, if they are unable to agree within ninety (90)
days after the Index ceases to be published, such matter shall be determined in
New York City by arbitration in accordance with the Rules of the American
Arbitration Association, for the sole purpose of determining the appropriate
index and any appropriate conversion factor.




 
     9.  “Base Index” shall mean the Index as last published prior to January 1,
2000.




 
     10. “Computation Date” shall mean January 1, 2001, and the anniversary of
such date in each succeeding calendar year, any portion of which occurs during
the term of this lease.




 
     11. “Comparison Year” shall mean the twelve month period commencing with
the initial Computation Date and each succeeding twelve month period thereafter.




 
     12. “CPI Adjustment” shall mean the amount obtained by multiplying the Base
Rent by the percentage by which the Index as published as of the date
immediately preceding the Computation Date in each Comparison Year exceeds the
Base Index, provided, however, that if the percentage increase in the Index
during any Comparison Year is less than 2 ½%, then in calculating the CPI
Adjustment with respect to such Comparison Year (whether in such Comparison Year
or in a subsequent Comparison Year), the percentage increase for such Comparison
Year shall be deemed to have been 2 ½%, and, in no event shall the percentage
increase for any Comparison Year exceed 6%.




 
     (c)  Real Estate Taxes. (1) If the Real Estate Taxes for any Tax Year
exceed the Base Taxes, the Tenant shall pay, as additional rent, an amount equal
to Tenant’s Proportionate Share of such increase (the “Tax Payment”), which
amount shall be payable as hereinafter set forth.




 
     (2)  At any time during or after the term, the Landlord may render to the
Tenant a Tax Statement showing the amount of the Tax Payment due from the
Tenant. On the first day of the month following the delivery of a Tax Statement
to the Tenant, the Tenant shall pay to the Landlord a sum equal to one-twelfth
(1/12th) of the Tax Payment shown to be due for such Tax year multiplied by the
number of months (and any fraction thereof) of the term of the lease then
elapsed since the commencement of such Tax Year. The Tenant shall continue to
pay to the Landlord a sum equal to one twelfth (1/12) of the Tax Payment shown
on such Tax Statement on the first day of each succeeding month until the first
day of the month following the month in which the Landlord delivers a new Tax
Statement to the Tenant. Promptly after delivery of a Tax Statement to the
Tenant, the Landlord shall give notice to the Tenant stating whether the amount
previously paid by the tenant to the Landlord for the current Tax Year was
greater or less than the installments of the Tax Payment to be paid for the
current Tax Year in accordance with the Tax Statement. If there was a
deficiency, the Tenant shall pay the amount of such deficiency as additional
rent in accordance with the provisions of Article One hereof. If there shall
have been an overpayment, the Landlord shall credit the amount thereof against
the next monthly installments of additional rent payable in accordance with the
provisions of this Article Thirty. Tax Payments shall be collectible by the
Landlord in the same manner as fixed rent. The Landlord’s right to render a Tax
Statement during or with respect to any subsequent Tax Year, and shall not
eliminate or reduce the Tenant’s obligation to make a Tax Payment for such Tax
Year.



 
30

--------------------------------------------------------------------------------

 
Back to Contents
 

 
     (d) CPI Escalation. (1) At any time during or after each Comparison Year,
the Landlord may render a statement to the Tenant showing the amount of the CPI
Adjustment due from the Tenant for such Comparison Year (the “CPI Statement”),
which amount shall be payable as hereinafter set forth.




 
     (2) On the first day of the month following the delivery of a CPI Statement
to the Tenants, the Tenant shall pay to the Landlord a sum equal to one-twelfth
(1/12th) of the CPI Adjustment shown on such CPI statement on the first day of
each succeeding month until the first day of the month following the month in
which the Landlord delivers a new CPI Statement to the Tenant. Promptly after
delivery of a CPI Statement to the Tenant, the Landlord shall give notice to the
Tenant stating whether the amount previously paid by the Tenant to the Landlord
for such Comparison Year was greater or less than the installments of the CPI
Adjustment paid by the Tenant for such Comparison Year. If there was a
deficiency, the Tenant shall pay the amount of such deficiency as additional
rent in accordance with the provisions of Article One hereof. The CPI Adjustment
shall be collectible by the Landlord in the same manner as fixed rent. The
Landlord’s failure to render a CPI Statement shall not prejudice the Landlord’s
right to render a CPI Statement during or with respect to any subsequent
Comparison Year, and shall not eliminate or reduce the Tenant’s obligation to
pay the CPI Adjustment for such Comparison Year. For illustration purposes only,
assume a Base Rent of $10,000 and a Base Index of 100. If the Computation Date
is March 1999, and the Index as of the date immediately preceding the
Computation Date is 115, the CPI Adjustment for the Comparison Year commencing
March 1, 1999 and ending February 29, 2000 is $1,500, payable in equal monthly
installments of $125 ($10,000 times the percentage increase in the Index as of
the Computation Date, 115, over the Base Index of 100). The Tenant would
continue to pay the $125 monthly payment until the next CPI Statement is
rendered. If the CPI Statement for the comparison Year commencing March 1, 2000
and ending February 28, 2001 is rendered in June 2000 and shows a monthly CPI
Adjustment payment of $150 for that Comparison Year, the Tenant shall pay a
monthly payment of $150 for June, 2000, together with a deficiency payment of
$45 (3 months times the $25 monthly deficiency), and thereafter shall pay the
monthly CPI Adjustment payment of $150 until a new CPI Statement is rendered.




 
     (e) Statements Every Tax Statement and CPI Statement furnished by the
Landlord pursuant to this Article shall be conclusive and binding upon the
?Tenant unless within ninety days following the receipt of the Statement in
question, the Tenant shall notify the Landlord that it disputes the correctness
thereof, specifying the particular respects in which the Statement is claimed to
be incorrect. If such dispute shall not have been settled by agreement within
one hundred twenty days after receipt of the disputed Statement, the dispute
shall be submitted to arbitration in New York City in accordance with the rules
then obtaining the American Arbitration Association. Each party shall bear its
own costs in connection with such arbitration. Pending the determination of such
dispute by agreement or arbitration as aforesaid, the Tenant shall pay the
additional rent in accordance with the disputed Tax Statement or CPI Statement,
as the case may be. If the dispute shall be settled in the Tenant’s favor, the
Landlord shall, at its potion, promptly refund to the Tenant the amount of the
Tenant’s overpayment, or credit the amount of such overpayment against the
installments of fixed and additional rent next becoming due and payable under
this lease. Upon request, the Tenant shall receive a copy of the tax bill upon
which a Tax Statement has been based.

 
 
31

--------------------------------------------------------------------------------

 
Back to Contents
 

 
      (f)  Inspection of Books. If the Tenant timely notifies the Landlord that
it disputes the correctness of a Tax Statement, the Landlord, upon written
request of the Tenant, shall provide the Tenant and/or the Tenant’s independent
certified accountants, reasonable access to review the Landlord’s books and
records applicable to the building for the Tax Year in question, solely for the
purpose of verifying the information contained in the Tax Statement. Such
examination shall be made during the Landlord’s regular business hours at the
office of the landlord. The tenant recognized the confidential nature of such
records and agrees to maintain the information obtained from such examination in
strict confidence.




 
     (g)  Decreases in Real Estate Taxes or Index. In no event shall any
decrease in the Real Estate Taxes or the Index in any way reduce the fixed rent
or additional rent payable by the Tenant under this lease, except to the extent
to which any such decrease shall result in a decrease in the additional rent
payable pursuant to this Article; provided, however, that no decrease in Real
Estate Taxes shall in any way reduce the additional rent payable on account of
the CPI Adjustment, and that no decrease in the amount of the CPI Adjustment
shall in any way reduce the additional rent payable on account of the CPI
Adjustment, and that no decrease in the amount of the CPI Adjustment shall in
any way reduce any additional rent payable on account of any increase in Real
Estate Taxes.




 
     (h)  Expiration or Termination of Lease. The expiration or termination of
this lease during any Tax Year or Comparison Year shall not affect the rights or
obligations of the parties hereto respecting any payments of Tax payments for
such Tax Year and any payments for CPI Adjustment for such Comparison Year. Any
Tax Statement relating to such Tax Year and any CPI Statement relating to such
Comparison Year may be sent to the Tenant subsequent to, and all such rights and
obligations shall survive, any such expiration or termination. In determining
the amount of the Tax Payment for the Tax Year or the CPI Adjustment for the
Comparison Year in which the term of the lease shall expire, the payment of the
relevant escalation shall be prorated based on the number of days of the term
which fall within such Tax Year or Comparison Year, as the case may be. Any
payments due under such Tax Statement, or CPI Statement shall be payable within
ten (10) days after such Tax Statement or CPI Statement, as the case may be, is
sent to the Tenant.

 
ARTICLE THIRTY-ONE
SERVICES
 

 
     (a)   The Landlord shall have no obligation to provide elevator service to
the premises. If the Landlord converts the freight elevator currently located in
the building to an automatic passenger elevator, the Tenant shall be entitled to
use the elevator. The parties acknowledge that the Landlord is not obligated to
perform such conversion or to install a new elevator.




 
     (b)  The Landlord shall provide steam heat for the premises from the public
utility servicing the building, and the Tenant shall reimburse the landlord for
all costs for such steam heat within ten days after presentation of a demand
therefore.




 
     (c)  The Landlord shall not be obligated to provide any cleaning services
in the premises. The Tenant shall keep the premises in order and shall cause
them to be cleaned on a regular basis by a cleaning contract reasonably approved
by the Landlord. The Tenant shall, at its sole cost and expense, comply with all
present and future laws, ordinances, regulations and requirements of the City,
State or Federal Government or any agency having jurisdiction over the building,
or any rules which the Landlord may reasonably impose, with respect to the
recycling or sorting of refuse and rubbish. The Tenant shall indemnify the
Landlord for all liability arising from the Tenant’s failure to comply with the
provisions of this Article. The Tenant shall keep all windows on the premises
clean in accordance with all of Landlord’s rules and Regulations, and Landlord
shall have no obligation to keep the interior or exterior of such windows clean.




 
     (d)  The landlord shall furnish cold water for ordinary lavatory use so
long as the premises are used only for the permitted uses. The Tenant will, at
its own expense, hat the cold water supplied by the Landlord in order to furnish
hot water for lavatory or office uses. If the Tenant uses or consumes water for
any other purposes or in unusual quantities (of which fact the landlord shall be
the sole judge), the Landlord may, at the Tenant’s expense, install a water
meter or require the Tenant to install a meter. The Tenant shall thereafter
maintain the meter in good working order at the Tenant’s expense and the Tenant
shall pay for water consumed as shown on said meter as addition rent as and when
bills are rendered at 110% of the Landlord’s cost therefore. In default in
making such payment the Landlord may pay such charges and collect the same from
the Tenant. The Tenant shall pay the New York City sewer rents, charges or any
other tax apportioned to the Tenant’s metered consumption of water at the
premises (to the extent such charges have not otherwise been included in the
computation of Real Estate Taxes). The apportionment of the sewer rent to the
premises shall be made in accord with the measurement or apportionment of water
consumed at the premises as provided herein. The sewer rents shall be billed
with the water charges and shall constitute additional rent.

 
 
32

--------------------------------------------------------------------------------

 
Back to Contents
 

 
 (e)  The Landlord may suspend any service which it is required to provide
hereunder, if it should become necessary or proper so to do, at any time. The
Landlord shall restore such service within a reasonable time, making due
allowance for labor troubles, acts of God, or any cause beyond the Landlord’s
control.

 
ARTICLE THIRTY-TWO
INSURANCE
 
     
 (a) The Tenant shall obtain and keep in full force and effect during the term
of this lease, at the Tenant’s sole cost and expense, (i) a policy of
comprehensive general public liability and property damage insurance on an
occurrence basis, with a broad form contractual liability limit with respect tto
each occurrence in an amount of not less than $3,000,000 for injury (or death)
to persons and damage to property; (ii) an “all risk” insurance policy, with
extended coverage, covering all fo Tenant’s personal property and alterations
for 100% of the replacement cost thereof, as well as business interruption
insurance adequate to cover the Tenant’s loss of income as a result of a loss
sustained by a peril covered under the policy; and (iii) Worker’s Compensation
Insurance, as required by law. Such policies shall provide that the Tenant is
named as the insured. Landlord and any managing agent, lessors and mortgagees
(whose names have been furnished to the Tenant) shall be named as additional
insureds, as their respective interests may appear. The Tenant shall have the
right to insure and maintain the insurance coverages required under this article
under blanket insurance policies covering other premises occupied by the Tenant
so long as such blanket policies comply as to terms and amounts with the
requirements set forth in this Article; provided that, upon request, the Tenant
shall deliver to the landlord a certificate from the Tenant’s insurer evidencing
the portion of such blanket insurance allocable to the premises.

 
     
(b)  All insurance required to be carried by Tenant hereunder shall be written
in form and substance reasonably satisfactory to the Landlord and issued by a
reputable and independent insurer permitted to do business in the State of New
York, and rated in Best’s insurance Guide (or any successor thereto) as having a
general policyholder rating of not less than “A” and a financial rating of at
least “X”. The policy required to be carried pursuant to paragraph (a) (i) above
shall contain a provision that (1) the policy shall be non-cancelable with
respect to the Landlord and such managing agents, lessors and mortgagees 9whose
names and addresses have been furnished to the Tenant) unless thirty (30) days’
prior written notice shall be given to the Landlord by certified mail, return
receipt requested, which notice shall contain the policy number and the name of
the insured and additional insureds, and (2) no act or omission of the Tenant
shall affect or limit the obligation of the insurer to pay the amount of any
loss sustained. Certificates of Insurance (including endorsements and evidence
of the waivers of subrogation required pursuant to Article SIXTEEN hereof), or
evidence of renewal of such coverage, shall be delivered to the landlord prior
to the Commencement Date (or any earlier entry upon the premises by the Tenant
or any of the Tenant’s employees, agents or contractors prior to the
Commencement Date), and at least thirty (30) days prior to the expiration of
such policy. If the Tenant fails to obtain or keep in force the insurance
required by this Article, or to pay the premiums thereof, provided the Tenant is
afforded written notice of the landlord’s intention to pay such premium ten (10)
days prior thereto, in addition to all other rights the Landlord may have under
this lease, the landlord may, form time to time, and as often as such failure
shall occur, pay the premiums therefore, and any and all sums so paid for
insurance by the Landlord shall be and become, and are hereby declared to be,
additional rent under this lease and shall be due and payable on demand.

 
 
33

--------------------------------------------------------------------------------

 
Back to Contents
 
ARTICLE THIRTY-THREE
INTENTIONALLY OMITTED PRIOR TO EXECUTION
 
ARTICLE THIRTY-FOUR
WORK TO BE DONE BY LANDLORD
 
If work of any nature is agreed herein to be done by the Landlord, the Tenant
agrees that it may be done after the Commencement Date and that no rebate of
rent or allowance will be granted therefore. The Landlord shall not be required
to furnish any work or materials to the premises, except as expressly provided
in the Work Letter attached to this leas as Exhibit “C”. In case the Landlord is
prevented from making any repairs, improvements, decoration or alterations,
installing any fixtures or articles of equipment, furnishing any services or
performing any other covenant herein contained to be performed on the Landlord’s
part, due to the Landlord’s inability to obtain, or difficulty in obtaining,
labor or materials necessary therefore, or due to any governmental rules and
regulations relating to the priority of national defense requirements or
strikes, or due to labor troubles, accident or due to any other cause beyond the
Landlord’s control, the Landlord shall not be liable to the Tenant for damages
resulting therefrom, nor (except as expressly otherwise provided in Article
SIXTEEN hereof in respect of damage to the premised due to fire), shall the
Tenant be entitled to any abatement or reduction of rent by reason thereof, nor
shall the same give rise to a claim in the Tenant’s favor that such failure
constitutes actual or constructive, total or partial, eviction from the
premises.
 
ARTICLE THIRTY-FIVE
CONSENT TO JURISDICTION
 
This lease shall be governed in all respects by the laws of the State of New
York. The Tenant irrevocably consents and submits to the jurisdiction of any
Federal, State, or county court sitting in the State of New York in any action
or proceeding arising out of this lease and/or the use and occupation of the
premise. The Tenant agrees that any action or proceeding brought by the Tenant
against the landlord in respect of any matters arising out of or relating to
this lease may only be brought in the State of New York, County of New York. The
Tenant hereby irrevocably designates Fischbein, Badillo, Wagner, Harding,
attention: Jonathan Rosenbloom, Esq., to accept service of process on the
Tenant’s behalf and agrees that such service shall be deemed sufficient. If the
Tenant is not a New York partnership or corporation or a foreign corporation
qualified to do business in the Sate of New York, it shall designate in writing,
an agent in New York County for service under the laws of the State of New York.
 
ARTICLE THIRTY-SIX
TENANT LIABILITY
 
(a) If more than one tenant is named as the tenant under this lease, each of the
named tenants shall be jointly and serially liable for the performance of all of
the terms, covenants and agreements on the Tenant’s part to be performed under
this lease.
 
(b) If the Tenant (or any permitted assignee of Tenant) is a partnership (or is
comprised of two or more persons, individually or as co-partners of a
partnership or shareholders of a professional corporation) the following
provisions shall apply to each tenant: (i) the liability of each of the partners
comprising the Tenant shall be joint and several; (ii) each of the parties
comprising the Tenant hereby consents in advance to, and agrees to be bound by,
any modifications, termination, discharge or surrender of this lease which may
hereafter be made and by any notices, or other communications which may herafter
be given by the Tenant or any of the parties comprising the Tenant; (iii) all
statements, notices or other communications given to the Tenant or to any of the
parties comprising the Tenant shall be deemed given to the Tenant and all
parties; (iv) if the Tenant shall admit new partners, all such new partners
shall, by their admission to the Tenant, be deemed to have assumed performance
of all of the terms, covenants and conditions of this lease on Tenant’s part to
be observed and performed, and (v) the Tenant shall give to the Landlord notice
of the admission of any new partners, and upon demand of the Landlord, such new
partners shall execute and deliver to the Landlord and agreement in form
satisfactory to the Landlord, wherein each new partner shall assume performance
of all of the terms, covenants and conditions of this lease on Tenant’s part to
be performed (but the Landlord’s failure to request such an agreement nor the
partners failure to deliver such an agreement shall relieve the partner of its
liability hereunder).
 
 
34

--------------------------------------------------------------------------------

 
Back to Contents
 
(c) If the Tenant is a partnership, it shall not convert to or become a
corporation, limited liability company, registered limited liability partnership
or any other form of business organization (such entity being referred to as a
“Successor Entity”), without the Landlord’s prior written consent. The Landlord
shall not unreasonably withhold its consent to the Tenant’s conversion to a
Successor Entity provided that (i) the Tenant shall cause each partner of the
Tenant execute and deliver to the Landlord an agreement, in a form reasonably
satisfactory to the Landlord, pursuant to which each partner of the Tenant
agrees to remain personally liable jointly and severally for all of the terms,
covenants and conditions of the lease that are to be performed by the Successor
Entity; (ii) the Successor Entity shall have a Net Worth (as hereinafter
defined) of not less than the Net Worth of the Tenant on the date of execution
of the lease; (iii) no Event of Default has occurred and is continuing
hereunder; (iv) The Successor Entity succeeds to all fo the business and assets
of the Tenant; (v) the Tenant shall deliver to the Landlord such documentation
as may be reasonably required by the Landlord to evidence compliance with the
requirements set forth above; and (vi) the Tenant shall reimburse the Landlord
for all reasonable costs and expenses, including, without limitation, attorneys’
fees, that may be incurred by the Landlord in connection with the conversion of
the Tenant to a Successor Entity.
 
ARTICLE THIRTY-SEVEN
ADJACENT EXCAVATION-SHORING
 
If an excavation shall be made upon land adjacent to the premises, or shall be
authorized to be made, the tenant shall afford to the person causing or
authorized to cause such excavation, license to enter upon the premises for the
purpose of doing such work as said person shall deem necessary to preserve the
wall or the building from injury or damage and to support the same by proper
foundations without any claim for damages or indemnity against the Landlord, or
diminution or abatement of rent.
 
ARTICLE THIRTY-EIGHT
FAILURE TO GIVE POSSESSION
 
In the event the Landlord, for any reason, shall be unable to give possession of
the premises by the date set forth in this lease for the commencement of the
term, this lease shall nevertheless continue in full force and effect and the
Landlord shall tender and the Tenant shall take possession of said premises
under the terms of this lease as soon as the Landlord shall have tendered
possession thereof to the Tenant; the rent, however, to begin on the date upon
which such possession in tendered to the Tenant. This is intended to constitute
an “express provision to the contrary” within the meaning of Section 223-a of
the New York Real Property law. No such failure to give possession on the date
set forth in the lease for the commencement of this term shall affect the
validity of this lease or give rise to any claim for damages by the Tenant or
claim for rescission of this lease, nor shall the same be construed in any way
to extend the term of this lease.
 
ARTICLE THIRTY-NINE
BROKER
 
The Tenant represents and warrants to the Landlord that all of the Tenant’s
negotiations respecting this lease which were conducted with or through any
person, firm or corporation, other than the officers of the Landlord, were
conducted through Synergy Realty, Inc (the “Broker”). The Landlord agrees to pay
the commission due to the Broker pursuant to the terms of a separate agreement.
Landlord and /Tenant agree to indemnify and hold one another harmless from and
against all demands, liabilities,, losses, causes of action, damages, costs and
expenses (including, without limitation, attorneys’ fees and disbursements)
suffered or incurred in connection with any claims for a brokerage commission,
finder’s fee, consultation fees or other compensation arising out of any
conversations or negotiations had by the party against whom indemnification is
claimed with any broker or other party except for the Broker.
 
 
35

--------------------------------------------------------------------------------

 
Back to Contents
 
ARTICLE FORTY
RENT RESTRICTIONS
 
If at the commencement of, or at any time or times during the term of this
lease, the fixed rent or additional rent reserved in this lease shall be or
become uncollectible by virtue of any law, governmental order or regulation, the
Tenant shall enter into such agreements and take such other steps (without
additional expense to the Tenant) as the Landlord may request and as may be
legally permissible to permit the Landlord to collect the maximum amounts which
may from time to time be legally collectible while such restrictions are in
effect (are not in excess of the amounts reserved for under this lease). Upon
the termination of such rent restrictions (a) the fixed rent and additional rent
shall become and thereafter be payable in accordance with the terms of this
lease and (b) the Tenant shall pay to the Landlord, if legally permissible, an
amount equal to (i) the rent which would have been paid during the period had
such restrictions no been in effect, less (ii) the rents which were paid by the
Tenant to the Landlord during the period such restrictions were in effect.
 
ARTICLE FORTY-ONE
CERTIFICATES BY TENANT
 
At any time and from time to time, the Tenant, for the benefit of the Landlord
or any other entity specified by the Landlord, within ten business days after
request, shall deliver to the Landlord a duly executed and acknowledged
certificate, certifying that this lease is not modified and is in full force and
effect (or if there shall have been modifications that the same is in full force
and effect as modified and stating the modification); the commencement and
expiration dates of the lease; the dates to which rent and additional rent have
been paid; whether or not, to the best knowledge of the Tenant, there are any
existing defaults on the part of either the Landlord or the Tenant in he
performance of the terms, covenants and conditions of the lease to be performed
by such party, and if so, specifying the default; and such other information as
the Landlord may reasonably request with respect to this lease.
 
ARTICLE FORTY-TWO
RESTRICTIONS ON TENANT’S USE
 

 
 (a)  The Tenant agrees that the value of the premises and the building of which
the premises form a part and the reputation of the Landlord will be seriously
injured if the premises are used for any obscene or pornographic purposes or any
sort of commercial sex establishment. The Tenant covenants and agrees not to
sell, display or post, or knowingly allow to be sold, displayed or posted any
obscene or pornographic material on the premises. The Tenant agrees that iif at
any time the Tenant violates any of the provisions of this Article, such
violation shall be deemed a breach of a substantial obligation of the terms of
this lease.




 
 (b)  The Tenant covenants and agrees that during the term of this lease, it
will not use the premises or any part thereof, or permit the premises or any
part thereof to be used (1) for banking, trust company or safe deposit business;
(2) as or by a commercial or savings bank, a trust company, a savings and loan
association, a loan company, or a credit union; (3) for the sale of travelers
checks, money orders and/or foreign exchange; (4) aw a restaurant and/or bar
and/or for the sale of beverages and/or sandwiches and /or ice cream and/or
baked goods; (5) by the United States Government, the City or State of New York,
any foreign government, the United Nations or any agency or department of any of
the foregoing or an other person or entity having sovereign or diplomatic
immunity; (6) as an employment agency, search firm or similar enterprise, school
or vocational training center (except for the training of employees of the
Tenant intended to be employed at the premises); (7) as a barber shop or beauty
salon; or (8) as a diagnostic medical center and/or for the practice of
medicine.

 
 
36

--------------------------------------------------------------------------------

 
Back to Contents
 
ARTICLE FORTY-THREE
HAZARDOUS MATERIALS
 
The Tenant shall not cause or permit any Hazardous Materials to be used, stored,
transported, released, handled, produced or installed in, on or from the
premises or the building. “Hazardous Materials” shall mean any flammable,
explosives, radioactive materials, hazardous wastes, hazardous and toxic
substances, asbestos or any material containing asbestos, or any other substance
or material which would be defined as a hazardous or toxic substance,
contaminant, or pollutant, or otherwise regulated by any Federal, state or local
environmental law, rule or regulation, including without limitation, the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended. In the event of a violation of the foregoing provisions of this
Article, the Landlord may, without notice and without regard to any grace period
contained in the lease, take all remedial action deemed necessary by the
Landlord to correct such conditions and the Tenant shall reimburse the Landlord
for the cost thereof, upon demand, as additional rent. Nothing contained herein
shall prevent the Tenant from maintaining customary and normal cleaning supplies
and office equipment and supplies, provided such items are used and stored in
compliance with the requirement of all applicable laws. the Landlord shall
remove asbestos-containing linoleum in the second floor portion of the premised
pursuant to the provisions of Article FIVE.
 
ARTICLE FORTY-FOUR
MISCELLANEOUS
 
 
 (a)  This lease contains the entire agreement between the parties and all prior
negotiations and agreements are merged into this lease.

 
     
(b)   This lease may not be recorded.

 
     
 (c)  The covenants, conditions and agreements contained in this lease shall
bind and inure to the benefit of the Landlord and the Tenant and their
respective heirs, executors, administrators, successors and permitted assigns.

 
     
 (d)  If any term, covenant or provision of this lease, or the application
thereof, shall be held invalid or unenforceable, the remainder of this lease, or
the application thereof to situations other than that as to which it is invalid
or unenforceable, shall not be affected thereby, and each term, covenant and
provision shall be valid and enforceable, shall not be affected thereby, and
each term, covenant and provision shall be valid and enforceable to the fullest
extend permitted by law.

 
     
 (e)  The submission of this lease for execution by the Tenant shall not be
binding upon the Landlord or the Tenant unless and until both the Landlord and
the Tenant unless and until both the Landlord and the Tenant have executed and
unconditionally delivered a fully executed copy of this lease to each other.

 
     
 (f)  The captions I this lease are inserted for convenience only and shall not
define, limit or describe the scope of the provisions to which any of the apply.
The use of any pronoun referring to either of the parties to this lease shall be
construed to include any or no gender and any number.

 
     
 (g) If the Tenant is a corporation, the person executing this lease on behalf
of the Tenant represents and warrants that the Tenant is duly incorporated and,
if applicable, is duly qualified and authorized to conduct business in the State
of New York, and the person executing this lease on behalf of the Tenant has
been duly authorized to do so. The Tenant shall provide the Landlord with a copy
of a resolution to this effect, and evidence of its due incorporation and
qualification, if applicable, upon request of the Landlord.

 
ARTICLE FORTY-FIVE
CONSTRUCTION OF OFFICE IMPROVEMENTS
 
It is agreed that the Tenant will modify and improve the premises to prepare
them for the Tenant’s initial occupancy (the “initial improvements”), which
Initial Improvements shall be performed in accordance with the terms of this
lease. The Landlord will reimburse the Tenant for the Initial Improvements up to
a maximum of $583,40.00 (the Improvement Allowance) over and above the items
included in the Work Sheet (and the Tenant will pay the cost of the Initial
improvements in excess of such amount), all in accordance with, and subject to
the limitations set forth in subparagraphs (a) through (e) below.
 
 
37

--------------------------------------------------------------------------------

 
 
 
 (a)  The Initial Improvements for which reimbursement may be sought are the
“hard” cost of constructing the Initial Improvements, which costs shall not
include any telephone systems, computer systems, furniture and decorations, but
may include carpeting, wall coverings, window blinds and telephone and data
cabling, provided, however, that up to $87,510 of the Improvement Allowance may
be applied toward reimbursement of “soft costs”, including, without limitation,
professional fees (including architectural and design costs), and the cost of
all permits, licenses and approvals required in connection with the construction
and installation of the Initial Improvements.

 
 
 (b)  The Landlord shall reimburse the Tenant from time to time (but not more
often than monthly) for work done in connection with the installation and
construction of the Tenant’s Initial improvements, up to an aggregate maximum
reimbursement of $583,400.00, within thirty (30) days following receipt of the
following:

 

   
(i)
a request for payment of the Improvement Allowance signed by an officer of
Tenant, specifying the work for which reimbursement is being sought, which shall
be accompanied by a certificate signed by an officer of the Tenant certifying
that the payment requested in the invoice has been paid in full and that the
Initial Improvements specified therein have been completed substantially in
conformance with the plans therefore which were approved by the Landlord and
that such work has been completed in good and workmanlike manner;




   
(ii)
copies of invoice from the vendors, supplier, or contractor evidencing the
amount for which payment or reimbursement is sought, such invoices, if submitted
for reimbursement, to be marked “paid in full” by such vendor, supplier or
contractor (or, in lieu therof the Landlord shall be furnished other
documentation satisfactory to the Landlord evidencing payment in full);




   
(iii)
a certificate from the Tenant’s architect stating that (x) such portion of the
Initial Improvements for which reimbursement is being sought has been fully
completed substantially in accordance with the final plans as approved by the
landlord and (y) that such work has been completed in a good and workmanlike
condition; and




   
(iv)
Lien waivers from each contractor(s) or subcontractor(s) to the extend of the
amount to be paid to such parties, which waivers may contain a condition that
the effectiveness of such waivers, shall be subject to the payment to the
applicable contractor(s) or subcontractor(s) of the amount of the invoice
accompanying such waiver. The landlord shall not be obligated to reimburse the
tenant for any invoice which is not accompanied by such a waiver.




   
(v)
Notwithstanding the foregoing, the Landlord shall retain from each reimbursement
hereunder, an amount equal to ten percent (10%) of the amount of the Improvement
Allowance then being requested until the Tenant certifies to the Landlord that
it has applied for final permits required in connection with the construction of
the Initial Improvements by any governmental department or agency having
jurisdiction thereof, together with a certificate signed by its architect that
all work needed in order to obtain such permits has been completed.

 
If so requested by the Tenant, in lieu of reimbursing the Tenant, the Landlord
will make payment directly to the Tenant’s vendors, supplier or contractors (no
more often than monthly and not for amounts which aggregate less than $50,000),
provided that the Landlord’s obligations to make any such payment shall be
subject to the conditions set forth above A(except that the invoices to be paid
need not be marked “paid in full”).
 
 
 (c)  It is understood and agreed that the Landlord shall have no responsibility
for the performance of the contractor installing the Initial Improvements
(including matters of quality or timeliness), and in the event that for any
reason the Initial Improvements are not completed in a timely fashion and/or
there is any delay in the date on which the premises are ready for occupancy by
the Tenant for the purposes of conducting business, this lease shall
nevertheless continue in full force and effect, and, except in the circumstances
set forth below and to the extent set forth below, the Tenant shall have no
right, remedy or claim (including any claim for actual, punitive or
consequential damages) against the Landlord.

 
 
38

--------------------------------------------------------------------------------

 
Back to Contents
 
     
 (d)  The Landlord’s maximum liability under this Article shall not exceed
$583,400.00. If the actual cost of the Initial Improvements shall exceed the
amount of the Improvement Allowance, the entire amount of the excess cost shall
be paid solely by the Tenant and the Landlord shall be under no obligation to
pay such excess.

 
 
     
 (e)  Within thirty (30) days after completion of the Initial Improvements, the
Tenant shall deliver to the Landlord general releases and waivers of lien from
all contractors, subcontractors and material men involved in the performance of
the Initial Improvements and the materials furnished in connection therewith
(unless the same were previously furnished pursuant to subparagraph (c)(iv)
above), and a certificate from the Tenant’s independent licensed architect
certifying that, in its opinion, the Initial Improvements have been performed in
a good and workmanlike manner and substantially completed in accordance with the
final plans, as approved by the Landlord, where required.

 
 
     
  (f)  If Landlord does not pay any portion of the Improvement Allowance within
the time specified herein, the Tenant may, on written notice to the Landlord,
apply any unpaid amount as a credit toward the fixed and additional rent payable
under this lease.

 
ARTICLE FORTY-SIX
EXISTING LEASE
 
The Tenant is occupying the premises pursuant to a lease dates as of February 4,
1999 (the “Existing Lease”). The Existing Lease shall be terminated as of the
Commencement Date of this lease, as if that were the expiration date provided
therein. In no event shall the Tenant be relieved of any obligations which
accrued under the Existing Lease prior to the date of termination thereof.
 
 
39

--------------------------------------------------------------------------------

 
Back to Contents
 
IN WITNESS WHEREOF, this agreement has been signed and sealed by the parties
hereto as of the date set forth above.
 

    THE RECTOR, CHURCH-WARDENS AND VESTRYMEN OF TRINITY CHURCH IN THE CITY OF
NEW YORK             By:         Director of Leasing             By:        
Executive Vice President of Real Estate             By:        
John A. McKegny
     
Finance Department
         
Attest:
 
COMET SYSTEMS, INC.
 
As to the Tenant:
             
Nicholas Corman/ Witness
By:         James Rosen       Chairman  

 
 
40

--------------------------------------------------------------------------------

 
Back to Contents
 
SCHEDULE A
 
RULES AND REGULATIONS
 

 
1.
The Tenant shall not clean, nor require, permit or allow any window in the
premises to be cleaned from the outside in violation of Section 202 of the New
York State Labor Law or the Rules of the Board of Standards and Appeals, or of
any other board or body having or asserting jurisdiction.




 
2.
All machinery shall be kept in approved settings sufficient, in the Landlord’s
reasonable judgment, to absorb any shock and prevent any noise, vibration, or
annoyance in the building of which the premises are a part and, if necessary,
shall be provided with oil pans between such machinery and the floor beneath it,
sufficient to prevent the seepage of oil on or into the floors.




 
3.
During the cold season, the windows shall be kept closed to maintain the
temperature of the premises and to prevent any freezing thereof, or of any
equipment or appliance therein. If the building contains central air
conditioning and ventilation, the Tenant agrees to keep all windows closed at
all times and to abide by all reasonable rules and regulations issued by the
Landlord with respect to such services. The Tenant shall draw and close any
draperies or blinds for the windows of the premises whenever the
air-conditioning system is in operation and the position of the sun so requires.




 
4.
All trucks, vehicles or conveyances used by the Tenant or others in the delivery
or receipt of material in the premises or any other area in the building shall
have rubber tires and sideguards. The Tenant shall be responsible for removing
any oil deposited on the premises from such trucks, vehicle or conveyances.




 
5.
The Tenant shall not alter any lock or install a new or additional lock or bolt
on any doors or windows. On termination or expiration of this lease, all keys
must be surrendered to the Landlord and in the even t of the loss of any keys
furnished at the Landlord’s expense, the Tenant shall pay to the Landlord the
cost thereof. If the building has a central security system, the Tenant shall
provide the Landlord with all access codes to the premises.




 
6.
Intentionally omitted.




 
7.
All sanitary facilities, wash closets and plumbing fixtures shall be used only
for the purposes for which they were constructed, and no sweepings, rubbish,
rags, acids or other substances shall be deposited therein, and the expense of
any stoppage or damage resulting from the violation of this rule shall be borne
by the Tenant whose employees, agents or visitors caused it.




 
8.
No sign or lettering shall be exhibited, inscribed, painted or affixed outside
of the premises or on the inside of the premises if the same can be seen from
the outside of the premises except as may be approved in writing by the
Landlord, except that the name of the Tenant may appear on the entrance door of
the premises. The Tenant may install a sign on the façade of the building,
subject to the Landlord’s prior approval as to size, location, style and manner
of affixation. The Landlord agrees that it shall not unreasonably withhold or
delay its consent to the design of a sign displaying the Tenant’s name and logo.
The Tenant shall remove the sign upon the expiration of the lease and restore
all damage caused by such removal. If the Tenant violates this rule, the
Landlord may remove the same without liability and the expenses so incurred by
the Landlord shall be paid by the Tenant as additional rent. The Tenant shall
not allow noise to emanate from the premises to the street or other portions of
the building. Any sign or display which may be installed by the Tenant shall be
kept in good order and repair and in a neat and attractive condition. The
Landlord reserves the right to use the roof and outside walls surrounding the
premises for sign purposes. The Landlord may remove any sign or signs or
displays in order to pain the premises or any part of the building, or make any
repairs, alterations or improvements in or upon the premises or building, or any
part thereof, provided it causes the same to be removed and replaced at the
Landlord’s expense, whenever the painting, repairs, alterations or improvement
shall have been completed. The Landlord reserves the right to approve the
appearance and design of the elevator lobby on the first floor of the building.

 
 
41

--------------------------------------------------------------------------------

 
Back to Contents
 

 
9.
The Landlord shall have the right to prohibit any advertising by the Tenant
which refers to the address of the building other than to identify the location
of the Tenant’s offices, if, in the Landlord’s reasonable judgment, such
advertising tends to impair the reputation of the building or its desirability
as an office building, and upon written notice from the Landlord, the Tenant
shall refrain from or discontinue such advertising.




 
10.
No awnings, antennae, aerials, ventilating and air-conditioning apparatus or
other projections shall be attached to the outside walls of the building. No
air-conditioning apparatus may be installed in window of the premises.




 
11.
The lights, skylights, entrances, passages, courts, elevators, vestibules,
stairways, loading platforms, corridors, halls or any part of the building
intended for use in common by the tenant with other occupants of the building
shall not be obstructed or encumbered by the Tenant or used for any other
purpose than for ingress or egress from the premises and for delivery of
equipment in a prompt and efficient manner using elevators and passageways
designated for such delivery by the Landlord. In the even of any encumbrance or
obstruction, the Landlord may remove the material causing such encumbrance or
obstruction and cause it to be stored and charge the cost of doing so to the
Tenant. Not courtyard or yard appurtenant to the premises or the building shall
be used for parking vehicles of any kind. If the premises are on the ground
floor of the building, the Tenant shall not place any rubbish on the sidewalk or
curb in front of the premises.




 
12.
Subject to the provisions of Article FOUR of this lease, no part of the premises
or the building shall be marked, painted, bored, drilled into, or in any way
defaced. Any drilling which is permitted by the Landlord shall be done in
accordance with the provisions of Article FOUR and shall be done during
non-business hours unless otherwise authorized by the Landlord in writing. No
boring, cutting or stringing of wires shall be permitted, except with the prior
written consent of the Landlord. No linoleum or other similar floor covering
shall be laid so that the same shall come in direct contact with the floor of
the premises; and if such flooring is used, an interlining of builder’s
deadening felt or other sound-attenuating materials shall be first affixed to
the floor, by a paste or other material, soluble in water. Cements and other
similar adhesive material shall not be used. Removal of any alterations,
decorations or improvements in compliance with Article FOUR of this lease shall
include the removal of all linoleum, lining and adhesive material.




 
13.
No part of the premises shall be used in a manner or for a purpose that is
substantially objectionable to the Landlord or to another tenant, by reason of
noise, odors, vibrations or otherwise, or which in the reasonable judgment of
the Landlord might cause structural injury to the building or interfere in any
way with other tenants or those having business in the building or create a
nuisance. Tenant shall not make, or permit to be made, any unseemly or
disturbing noises or disturb or interfere with occupants of this or neighboring
buildings or premises or those having business with them whether by the use of
any musical instruments, radio, television set, unmusical noise, signing or in
any other way.




 
14.
The Tenant’s employees, guest and visitors shall not stand or loiter around the
lobby, hallways, stairways, elevators, front, roof or any other part of the
building used in common by the occupants thereof.




 
15.
No load shall be placed upon any floor of the building exceeding the floor load
per square foot area which such floor was designed to carry, and all loads shall
be evenly distributed. The Landlord reserves the right to reasonably prescribe
the weight and placement of all safes, machinery and other personal property in
the premises so as to distribute their weight.




 
16.
Nothing shall be hung, shaken, thrown out of any window or doors, or down any
passages, stairways, elevators, or skylights of the building, nor shall any of
them be covered, obstructed, or encumbered. The tenant shall not use, keep or
permit to be used any foul or noxious gas or substance in the premises. No
bicycles, vehicle or animals (other than seeing-eye dogs), fish or birds shall
be kept in the building. Smoking or carrying lighted cigars or cigarettes in the
elevators of the building is prohibited.




 
17.
Building employees shall not perform any work or do anything outside of their
regular duties, unless under special instructions from the office of the
Landlord.

 
 
42

--------------------------------------------------------------------------------

 
Back to Contents
 

 
18.
No peddling, soliciting or canvassing shall be permitted in the premises or by
the Tenant’s employees elsewhere in the building.




 
19.
All deliveries to or from the premises shall be made by means of the freight
elevators. The Landlord may reasonably prescribe, and from time to time vary,
the time for any removals or deliveries from or to the premises. Removals or
deliveries of safes, machinery, business equipment, furniture, freight, and any
other heavy or bulky matter shall be done only on the freight elevators and
through the service entrances and corridors and shall only be done upon written
authorization of the Landlord and only in such manner and by such persons as may
be reasonably acceptable to the Landlord, and the Landlord may require any
further assurances or agreements or indemnity from the Tenant to the movers to
that effect. If any safe, machinery, equipment, bulky matter or fixtures
requires special handling, all work in connection therewith shall comply with
the Administrative Code of the City of New York and all other laws and
regulations applicable thereto. The Landlord reserves the right to inspect all
freight to be brought into the building and to exclude from the building all
freight which violates any of these Rules and Regulations ro the lease of which
these Rules and Regulations are a part.




 
20.
Intentionally omitted.




 
21.
No Tenant shall operate any elevator in the building, except for automatic
self-service elevators.




 
22.
The Tenant shall not use any method of heating or air-conditioning other than
that supplied or approved by the Landlord.




 
23.
If the premises consist of basement space, or if any property of the Tenant is
stored in the basement portion of the building, all such property shall, at the
Tenant’s own cost and expense, be placed entirely on skids or platforms, which
will raise such property at least six inches from the floor. The Landlord shall
have no liability for any materials stored in the basement, except for the
negligence or willful act of the Landlord.




 
24.
If any vending machine dispenses any beverages or other liquids or refrigerates,
it shall have a waterproof pan located thereunder, connected to a drain.




 
25.
Intentionally omitted.




 
26.
The Tenant shall keep the entrance door to the premises closed at all times.




 
27.
No space in the building shall be used for manufacturing, for the storage of
merchandise, or for the sale of merchandise, goods or property of any kind at
auction or otherwise.




 
28.
The Tenant shall have the right to its proportionate share of listings in the
building’s directory, but in no event less than three listings.




 
29.
The Landlord and its agents reserve the right to inspect all packages, boxes,
bags, handbags, attaché cases, suitcases, and other items carried into the
building, and to refuse entry into the building to any person who either refuses
to cooperate with such inspection or who is carrying any object which may be
dangerous to persons or property. In addition, the Landlord reserves the right
to implement such further reasonable and non-discriminatory measures designed to
ensure safety of the building and the persons and property located therein as
the Landlord shall deem reasonably necessary or desirable.

 
 
43

--------------------------------------------------------------------------------

 
Back to Contents
 
EXHIBIT A
FLOOR PLANS
 
 
44

--------------------------------------------------------------------------------

 
Back to Contents
 
EXHIBIT C
WORK LETTER
 

 
 It is agreed that, except as otherwise indicated, the following work is to be
done to the premises by the Landlord at the Landlord’s expense:




 
1.
The Landlord will provide an ACP-5 for the premises.




 
2.
The Landlord shall replace two 40 ton packaged rooftop air conditioners. All
supply and distribution ductwork and power control and central wiring shall be
the Tenant’s responsibility.




 
3.
The Landlord shall provide a total connected load of up to 10 watts per rentable
square foot, of 3 phase 4 wire electric power with full neutrals for all of the
Tenant’s electrical consumption (inclusive of the air conditioning system). The
disconnect switch, submeter, and distribution of electricity within the premises
shall be at the Tenant’s expense.




 
4.
The Landlord shall create a public freight lobby by the existing loading dock so
as to provide access from the common loading dock to the basement through the
rear stairwell and freight elevator. The demising wall shall be installed in the
location indicated on Exhibit “A-1”.




 
5.
The Landlord shall repair or replace all gutters, downspouts and storm drains.




 
6.
The Landlord will replace with new doors the three existing egress doors from
the building.




 
7.
The Landlord shall repair or replace the roof as necessary to put the roof in
good condition.




 
It is stipulated and agreed that the foregoing constitutes the work to be done
by the Landlord referred to in the lease to which this Work Letter is attached
and all the work to be done by the Landlord in the premises, except as otherwise
expressly provided in such lease.




 
It is further stipulated and agreed that the aforesaid work shall be commenced
by the Landlord referred to in the lease to which this Work Letter is attached
and all the work to be done by the Landlord in the premises, except as otherwise
expressly provided in such lease.




 
Subject to the foregoing provisions the Landlord reserves the right, after
according reasonable consideration to the Tenant’s wishes in the matter, to make
all decisions as to the time or times when, the order and style in which, said
work is to be done, and the labor or materials to be employed therefore. The
work shall be done, unless the Landlord otherwise directs, during the usual
working hours observed by the trades in question. It is stipulated and agreed
that in case the Landlord is prevented from commencing, prosecuting or
completing said work, due to the Landlord’s inability to obtain or difficulty in
obtaining the labor or materials necessary therefore, or due to any governmental
requirements or regulations relating to the priority or national defense
requirements, or due to any other cause beyond the Landlord’s control, the
Landlord shall not be liable to the Tenant for damages resulting therefrom, nor
shall the Tenant be entitled to any abatement or reduction of rent by reason
thereof, nor shall the same give rise to a claim in the Tenant’s favor that such
failure constitutes actual, constructive, total or partial eviction from the
premises.




    THE RECTOR, CHURCH-WARDENS AND VESTRYMEN OF TRINITY CHURCH IN THE CITY OF
NEW YORK, Landlord             By:
 
      Director of Leasing              
COMET SYSTEMS, INC.
 

 
 
45

--------------------------------------------------------------------------------

 
Back to Contents
 
THIS LEASE MODIFICATION AGREEMENT, made this 8th day of August 2000, between THE
RECTOR, CHURCH-WARDENS AND VESTRYMENT OF TRINITY CHURCH IN THE CITY OF NEW YORK,
a religious corporation in the State of New York, having its office and address
at 74 Trinity Place in the Borough of Manhattan, City, State and County of New
York (hereinafter referred to as the “Landlord”) and COMET SYSTEMS, INC. a New
York corporation, having its place of business at 143 Varick Street, New York,
New York (hereinafter referred to as the “Tenant”).
 
WITNESSETH:
 
WHEREAS, the Landlord and the Tenant entered into an agreement of lease dated as
fo February 29, 2000 wherein the Landlord leased to the Tenant the first and
second floors as described in the lease, in the building of the Landlord known
as 143 Varick Street, New York, New York for a term to commence February 29,
2000 and expire (unless sooner terminated in accordance with the provisions of
the lease) on February 28, 2007 a the fixed and additional rents as in such
lease provided and on the other terms and covenants set forth in such lease (the
said lease is hereinafter referred to as the “Lease” and the premises thereby
demised are hereinafter as the “Premises”), and
 
WHEREAS, the Tenant desires to take and hire additional space in said building
consisting of the basement in said building (which space is shown as the hatched
areas Areas D-1 and D-2 on Exhibit D annexed hereto, and which are individually
referred to as “Basement Space D-1” and “Basement Space D-2” and collectively
referred to as the “Basement Premises”) and the Landlord is willing to lease the
Basement Premises to the Tenant on the terms herein prescribed and otherwise on
those set forth in the Lease, and
 
WHEREAS, the Landlord and the Tenant desire to modify the Lease accordingly, and
 
WHEREAS, capitalized terms used herein shall have the meaning ascribed to them
in the Lease, except as otherwise set forth herein.
 
NOW, THEREFORE, it is hereby mutually covenanted and agreed between the parties
hereto as follows:
 
1. Term As of August 1, 2000 (the “D-1 Commencement Date”), Basement Space D-1
is hereby added to and made a part of the premises for a term to expire (unless
sooner terminated in accordance with the provisions of the lease) on February
28, 2007. The term of the Lease with respect to Basement Space D-2 shall
commence as of the date Landlord delivers vacant possession of such space to the
Tenant (the “D-2 Commencement Date”), and as of such date, Basement Space D-2
shall be added to and made a part of the premises for a term to expire (unless
sooner terminated in accordance with the provisions of the Lease) on February
28, 2007.
 
2. Fixed Rent; Free Rent. (a) As of the D-1 Commencement Date, the fixed rent
set forth in the Lease shall increase by the sum of One Hundred Fifty Five
Thousand One Hundred Sixty Six and 00/100 Dollars ($155,166.00) per annum,
payable in equal monthly installments of Twelve Thousand Nine Hundred Thirty and
50/100 Dollars ($12,930.50). As of the D-2 Commencement Date, the fixed rent set
forth in the Lease shall increase by an additional sum of Forty Four Thousand
Eight Hundred Thirty Four and 00/100 Dollars ($44,834.00) per annum, so that as
of the D-2 Commencement Date, the fixed rent in the Lease shall be increased by
an aggregate of Two Hundred Thousand and 00100 Dollars ($200,000.00) per annum,
payable in equal monthly installments of Sixteen Thousand Six Hundred Sixty Six
and 67/100 Dollars ($16,666.67) per month for all of the Basement Premises.
 
 
1

--------------------------------------------------------------------------------

 
Back to Contents
 
(b) Notwithstanding the foregoing, provided no Event of Default shall have
occurred, which Event of Default results in the commencement of a non-payment or
holdover summary proceeding in which the Landlord prevails, the Tenant shall be
relived of the obligation to pay the monthly installment of fixed rent with
respect to the Basement Premises only for the period commencing January 1, 2001
and ending February 28, 2001. The Tenant shall during such abatement period pay
all other amounts due under the Lease, including but not limited to, any
additional rent payable pursuant to Article THIRTY of this Lease and any service
charges for electric current or water, if applicable. Upon the occurrence of an
Event of Default, which, as aforesaid, results in the commencement of a
non-payment or holdover summary proceeding in which the Landlord prevails, the
fixed rent at the monthly rate set forth in the Lease with respect to the
Basement Premises shall be payable during the period in which the Tenant would
otherwise be entitled to the use of the Basement Premises shall be payable
during the period in which the Tenant would otherwise be entitled to the use of
the Basement Premises free of fixed rent. Any such rent payment shall be paid
within five days after demand therefore and shall constitute additional rent
under this lease.
 
3. Expense Escalation. In order to adjust during the term of this Lease for
increases in the expenses of the Landlord with respect to the Basement Premises,
the Tenant shall pay to the Landlord, as additional rent, commencing on the
first anniversary of the D-1 Commencement Date and on the anniversary of that
date in each succeeding year thereafter, the amount indicated in Exhibit E as
the Expense Payment, such amount to be paid (in addition to the fixed rent) in
twelve equal monthly installments. Additional rent shall be payable with respect
to the Premises in accordance with the provisions of Article THIRTY of the
Lease.
 
4. Broker. The Tenant represents that it dealt with no broker in connection with
the lease of the Basement Premises or the transaction contemplated hereby.
Landlord and Tenant agree to indemnify and hold one another harmless from and
against all demands, liabilities, losses, causes of action, damages, costs and
expenses (including, without limitation, attorneys’ fees and disbursements)
suffered or incurred in connection with any claims for a brokerage commission,
finder’s fee, consultation fees or other compensation arising out of any
conversations or negotiations had by the party against whom indemnification is
claimed with any broker or other party.
 
5. Security Deposit. Article TWENTY-NINE of the lease is hereby modified so that
the total security deposit shall be increased by the sum of $100,000.00, so that
the total security deposit being held by the Landlord shall be Four Hundred
Fifty Thousand and 00/100 Dollars ($450,000.00). Upon the twelfth month
anniversary of the Commencement Date, and further provided that, as of any such
date, no Event of Default is then outstanding hereunder, the amount of the
security deposit to be held by the Landlord pursuant to Article TWENTY-NINE of
the Lease shall be reduced to the amount indicated:
 
 
2

--------------------------------------------------------------------------------

 
Back to Contents
 

   
Anniversary of the
 Commencement Date
 
Amount of Security Deposit
 
     1st Anniversary
  $ 400,000  
     2nd Anniversary
  $ 350,000  
     3rd Anniversary
  $ 300,000  
     4th Anniversary
  $ 250,000  
     5th Anniversary
  $ 200,000  

 
Except as otherwise modified herein, Article TWENTY-NINE shall remain in full
force and effect.
 
6. Freight Elevator Lobby. As of the D-1 Commencement Date, the public freight
elevator lobby on the first floor of the Premises, as shown in Exhibit A-1
annexed to the Lease, shall be added to and become part of the Premises in
accordance with the terms of the Lease, as modified herein.
 
7. Use. The Tenant shall use the Basement Premises for the purposes set forth in
the Lease, and for no other purpose. The Landlord shall have no liability for
any damage with respect to any equipment used or stored in the Basement
Premises, the Tenant agreeing that any equipment placed therein shall be at the
Tenant’s sole reisk.
 
8. Electricity. Notwithstanding the provisions of Article TEN (c) of the Lease,
the Basement Premises are hereby being delivered to the Tenant, and the Tenant
is accepting possession of the same, with the electrical capacity as currently
exists therein. The Landlord makes no representation as to the electrical
capacity available to the Basement Premises.
 
9. Premises Being Delivered “As Is”. The Basement Premises shall be delivered in
their current “as is” condition, and the Landlord shall have no liability to
perform any work therein.
 
10. Lease in Full Force and Effect. Except as specifically modified herein, the
Lease is hereby ratified and shall remain in full force and effect.
 
IN WITNESS WHEREOF, this agreement has been signed and sealed by the parties
hereto as of the date set forth above.
 

    THE RECTOR, CHURCH-WARDENS AND VESTRYMEN OF TRINITY CHURCH IN THE CITY OF
NEW YORK             By:         Director of Leasing             By:        
Executive Vice President of Real Estate             By:         John A. McKegny
      Chief Financial Officer          
Attest:
 
COMET SYSTEMS, INC.
 
As to the Tenant:
             
Matt Daniel
By:
 
      John ???       An authorized officer  

 
 
3

--------------------------------------------------------------------------------

 
Back to Contents
 
EXHIBIT E
EXPENSE PAYMENT
 
Periods
Month
Year
Annual
Base Rent
Percentage
Escalation
Escalated
Rent
1
8
2000
$200,000.00
0
$200,000.00
2
8
2001
$200,000.00
6,000
$206,000.00
3
8
2002
$200,000.00
12,180
$212,180.00
4
8
2003
$200,000.00
18,545
$218,545.00
5
8
2004
$200,000.00
25,102
$225,102.00
6
8
2005
$200,000.00
31,855
$231,855.00
7 mos
8
2006
$200,000.00
38,810
$238,810.00

 
 
4

--------------------------------------------------------------------------------

 
 